

114 S1647 RS: Developing a Reliable and Innovative Vision for the Economy Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 150114th CONGRESS1st SessionS. 1647[Report No. 114–80]IN THE SENATE OF THE UNITED STATESJune 23, 2015Mr. Inhofe (for himself, Mrs. Boxer, Mr. Vitter, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment
			 and Public WorksJuly 15, 2015Reported by Mr. Inhofe, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend title 23, United States Code, to authorize funds for Federal-aid highways and highway
			 safety construction programs, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Developing a Reliable and Innovative Vision for the Economy Act or the DRIVE Act. 2.Definitions; table of contents (a)DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Transportation. (2)SecretaryThe term Secretary means the Secretary of Transportation.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Definitions; table of contents.TITLE I—Federal-aid highwaysSubtitle A—Authorizations and programsSec. 1001. Authorization of appropriations.Sec. 1002. Obligation ceiling.Sec. 1003. Apportionment.Sec. 1004. Surface transportation program.Sec. 1005. Metropolitan transportation planning.Sec. 1006. Statewide and nonmetropolitan transportation planning.Sec. 1007. Highway use tax evasion projects.Sec. 1008. Bundling of bridge projects.Sec. 1009. Flexibility for certain rural road and bridge projects.Sec. 1010. Construction of ferry boats and ferry terminal facilities.Sec. 1011. Highway safety improvement program.Sec. 1012. Data collection on unpaved public roads.Sec. 1013. Congestion mitigation and air quality improvement program.Sec. 1014. National freight program.Sec. 1015. Assistance for major projects program.Sec. 1016. Transportation alternatives.Sec. 1017. Consolidation of programs.Sec. 1018. State flexibility for National Highway System modifications.Sec. 1019. Toll roads, bridges, tunnels, and ferries.Sec. 1020. HOV facilities.Sec. 1021. Interstate system reconstruction and rehabilitation pilot program.Sec. 1022. Emergency relief for federally owned roads.Sec. 1023. Bridges requiring closure or load restrictions.Sec. 1024. National electric vehicle charging and natural gas fueling corridors.Sec. 1025. Asset management.Sec. 1026. Tribal transportation program amendment.Sec. 1027. Nationally significant Federal lands and Tribal projects program.Sec. 1028. Federal lands programmatic activities.Sec. 1029. Federal lands transportation program.Sec. 1030. Innovative project delivery.Subtitle B—Acceleration of project deliverySec. 1101. Categorical exclusion for projects of limited Federal assistance.Sec. 1102. Programmatic agreement template.Sec. 1103. Agency coordination.Sec. 1104. Initiation of environmental review process.Sec. 1105. Improving collaboration for accelerated decision making.Sec. 1106. Accelerated decisionmaking in environmental reviews.Sec. 1107. Improving transparency in environmental reviews.Sec. 1108. Integration of planning and environmental review.Sec. 1109. Use of programmatic mitigation plans.Sec. 1110. Adoption of Departmental environmental documents.Sec. 1111. Technical assistance for States.Sec. 1112. Surface transportation project delivery program.Sec. 1113. Categorical exclusions for multimodal projects.Sec. 1114. Modernization of the environmental review process.Sec. 1115. Service club, charitable association, or religious service signs.Sec. 1116. Satisfaction of requirements for certain historic sites.Sec. 1117. Bridge exemption from consideration under certain provisions.Sec. 1118. Elimination of barriers to improve at-risk bridges.Sec. 1119. At-risk project preagreement authority.Subtitle C—MiscellaneousSec. 1201. Credits for untaxed transportation fuels.Sec. 1202. Justification reports for access points on the Interstate System.Sec. 1203. Exemptions.Sec. 1204. High priority corridors on the national highway system.Sec. 1205. Repeat intoxicated driver law.Sec. 1206. Vehicle-to-infrastructure equipment.Sec. 1207. Designated projects.Sec. 1208. Relinquishment.Sec. 1209. Transfer and sale of toll credits.Sec. 1210. Regional infrastructure accelerator demonstration program.TITLE II—Transportation innovationSubtitle A—ResearchSec. 2001. Research, technology, and education.Sec. 2002. Intelligent transportation systems.Sec. 2003. Future interstate study.Sec. 2004. Researching surface transportation system funding alternatives.Subtitle B—DataSec. 2101. Tribal data collection.Sec. 2102. Performance management data support program.Subtitle C—Transparency and best practicesSec. 2201. Every Day Counts initiative.Sec. 2202. Department of Transportation performance measures.Sec. 2203. Grant program for achievement in transportation for performance and innovation.Sec. 2204. Highway trust fund transparency and accountability.Sec. 2205. Report on highway trust fund administrative expenditures.Sec. 2206. Availability of reports.Sec. 2207. Performance period adjustment.Sec. 2208. Design standards.TITLE III—Transportation infrastructure finance and innovation act of 1998 amendmentsSec. 3001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments.TITLE IV—Technical correctionsSec. 4001. Technical corrections.TITLE V—MiscellaneousSec. 5001. Appalachian development highway system.Sec. 5002. Appalachian regional development program.Sec. 5003. Water infrastructure finance and innovation.Sec. 5004. Administrative provisions to encourage pollinator habitat and forage on transportation rights-of-way.Sec. 5005. Study on performance of bridges.TITLE VI—Extension of Federal-aid highway programsSec. 6001. Extension of Federal-aid highway programs.Sec. 6002. Administrative expenses. IFederal-aid highways AAuthorizations and programs 1001.Authorization of appropriations (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, the national freight program under section 167 of that title, the transportation alternatives program under section 213 of that title, and to carry out section 134 of that title—
 (A)$40,579,500,000 for fiscal year 2016; (B)$41,421,300,000 for fiscal year 2017;
 (C)$42,327,100,000 for fiscal year 2018; (D)$43,300,400,000 for fiscal year 2019;
 (E)$44,394,700,000 for fiscal year 2020; and (F)$45,515,900,000 for fiscal year 2021.
 (2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $675,000,000 for each of fiscal years 2016 through 2021.
						(3)Federal lands and tribal transportation programs
 (A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— (i)$460,000,000 for fiscal year 2016;
 (ii)$470,000,000 for fiscal year 2017; (iii)$480,000,000 for fiscal year 2018;
 (iv)$490,000,000 for fiscal year 2019; (v)$500,000,000 for fiscal year 2020; and
 (vi)$510,000,000 for fiscal year 2021. (B)Federal lands transportation program (i)AuthorizationFor the Federal lands transportation program under section 203 of title 23, United States Code—
 (I)$305,000,000 for fiscal year 2016; (II)$310,000,000 for fiscal year 2017;
 (III)$315,000,000 for fiscal year 2018; (IV)$320,000,000 for fiscal year 2019;
 (V)$325,000,000 for fiscal year 2020; and (VI)$330,000,000 for fiscal year 2021.
									(ii)Special rule
 (I)$240,000,000 of the amount made available for each fiscal year shall be the amount for the National Park Service; and
 (II)$30,000,000 of the amount made available for each fiscal year shall be the amount for the United States Fish and Wildlife Service.
 (C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code— (i)$255,000,000 for fiscal year 2016;
 (ii)$260,000,000 for fiscal year 2017; (iii)$265,000,000 for fiscal year 2018;
 (iv)$270,000,000 for fiscal year 2019; (v)$275,000,000 for fiscal year 2020; and
 (vi)$280,000,000 for fiscal year 2021. (4)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code, $190,000,000 for each of fiscal years 2016 through 2021.
 (5)Assistance for major projects programFor the assistance for major projects program under section 171 of title 23, United States Code—
 (A)$300,000,000 for fiscal year 2016; (B)$350,000,000 for fiscal year 2017;
 (C)$400,000,000 for fiscal year 2018; (D)$450,000,000 for fiscal year 2019;
 (E)$450,000,000 for fiscal year 2020; and (F)$450,000,000 for fiscal year 2021.
							(b)Research, technology, and education authorizations
 (1)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (A)Highway research and development programTo carry out the highway research and development program under section 503(b) of title 23, United States Code, $135,000,000 for each of fiscal years 2016 through 2021.
 (B)Technology and innovation deployment programTo carry out the technology and innovation deployment program under section 503(c) of title 23, United States Code, $62,500,000 for each of fiscal years 2016 through 2021.
 (C)Training and educationTo carry out training and education under section 504 of title 23, United States Code, $24,000,000 for each of fiscal years 2016 through 2021.
 (D)Intelligent transportation systems programTo carry out the intelligent transportation systems program under sections 512 through 518 of title 23, United States Code, $100,000,000 for each of fiscal years 2016 through 2021.
 (E)University transportation centers programTo carry out the university transportation centers program under section 5505 of title 49, United States Code, $72,500,000 for each of fiscal years 2016 through 2021.
 (F)Bureau of Transportation StatisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2016 through 2021.
 (2)AdministrationThe Federal Highway Administration shall administer the programs described in subparagraphs (D) through (F) of paragraph (1).
 (3)Applicability of title 23, united states codeFunds authorized to be appropriated by paragraph (1) shall— (A)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code;
 (B)remain available until expended; and (C)not be transferable.
							(c)Disadvantaged business enterprises
 (1)FindingsCongress finds that— (A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in federally assisted surface transportation markets across the United States;
 (B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program;
 (C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem;
 (D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and
 (E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)).
 (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection.
 (3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under title I of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals.
 (4)Annual listing of disadvantaged business enterprisesEach State shall annually— (A)survey and compile a list of the small business concerns referred to in paragraph (2) in the State, including the location of the small business concerns in the State; and
 (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by—
 (i)women; (ii)socially and economically disadvantaged individuals (other than women); and
 (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (5)Uniform certification (A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection.
 (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern—
 (i)on-site visits; (ii)personal interviews with personnel;
 (iii)issuance or inspection of licenses; (iv)analyses of stock ownership;
 (v)listings of equipment; (vi)analyses of bonding capacity;
 (vii)listings of work completed; (viii)examination of the resumes of principal owners;
 (ix)analyses of financial capacity; and (x)analyses of the type of work preferred.
 (6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary—
 (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program.
 (7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under title I of this Act and section 403 of title 23, United States Code, if the individual or entity is prevented, in whole or in part, from complying with paragraph (2) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (2) is unconstitutional.
 (d)Conforming amendmentSection 1101(b) of MAP–21 (Public Law 112–141; 126 Stat. 414) is repealed. 1002.Obligation ceiling (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed—
 (1)$43,076,500,000 for fiscal year 2016; (2)$43,997,300,000 for fiscal year 2017;
 (3)$44,982,100,000 for fiscal year 2018; (4)$46,034,400,000 for fiscal year 2019;
 (5)$47,157,700,000 for fiscal year 2020; and (6)$48,307,900,000 for fiscal year 2021.
 (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— (1)section 125 of title 23, United States Code;
 (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);
 (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);
 (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);
 (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);
 (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (9)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (10)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;
 (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation;
 (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); and
 (13)section 119 of title 23, United States Code (but, for each of fiscal years 2016 through 2021, only in an amount equal to $639,000,000 for each of those fiscal years).
 (c)Distribution of obligation authorityFor each of fiscal years 2016 through 2021, the Secretary shall— (1)not distribute obligation authority provided by subsection (a) for the fiscal year for—
 (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
 (B)amounts authorized for the Bureau of Transportation Statistics; (2)not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts—
 (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and
 (B)for which obligation authority was provided in a previous fiscal year; (3)determine the proportion that—
 (A)an amount equal to the difference between— (i)the obligation authority provided by subsection (a) for the fiscal year; and
 (ii)the aggregate amount not distributed under paragraphs (1) and (2); bears to
 (B)an amount equal to the difference between— (i)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (12) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(13) for the fiscal year); and
 (ii)the aggregate amount not distributed under paragraphs (1) and (2);
 (4)distribute the obligation authority provided by subsection (a), less the aggregate amount not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of that title, by multiplying—
 (A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for the fiscal year; and
 (5)distribute the obligation authority provided by subsection (a), less the aggregate amount not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code, (other than the amounts apportioned for the national highway performance program under section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(13) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that—
 (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to
 (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year.
 (d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2016 through 2021—
 (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and
 (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (126 Stat. 405)) and 104 of title 23, United States Code.
						(e)Applicability of obligation limitations to transportation research programs
 (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under chapter 5 of title 23, United States Code.
 (2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and
 (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.
							(f)Redistribution of certain authorized funds
 (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2016 through 2021, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—
 (A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year.
 (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5).
 (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.
						1003.Apportionment
 (a)In generalSection 104 of title 23, United States Code, is amended— (1)in subsection (a)(1) by striking subparagraphs (A) and (B) and inserting the following:
							
 (A)$456,000,000 for fiscal year 2016; (B)$465,000,000 for fiscal year 2017;
 (C)$474,000,000 for fiscal year 2018; (D)$483,000,000 for fiscal year 2019;
 (E)$492,000,000 for fiscal year 2020; and (F)$501,000,000 for fiscal year 2021.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking and the congestion mitigation and air quality improvement program and inserting the congestion mitigation and air quality improvement program, the national freight program;
 (B)in each of paragraphs (1), (2), and (3) by striking paragraphs (4) and (5) each place it appears and inserting paragraphs (4), (5), and (6), and section 213(a); (C)in paragraph (1), by striking 63.7 percent and inserting 65 percent;
 (D)in paragraph (2), by striking 29.3 percent and inserting 29 percent; (E)in paragraph (3), by striking 7 percent and inserting 6 percent;
 (F)in paragraph (4), in the matter preceding subparagraph (A), by striking determined for the State under subsection (c) and inserting remaining under subsection (c) after making the set-aside set-asides in accordance with paragraph (5) and section 213(a);
 (G)by redesignating paragraph (5) as paragraph (6); (H)by inserting after paragraph (4) the following:
								
									(5)National freight program
 (A)In generalFor the national freight program under section 167, the Secretary shall set aside from the amount determined for a State under subsection (c) an amount determined for the State under subparagraphs (B) and (C).
 (B)Total amountThe total amount set aside for the national freight program for all States shall be— (i)$2,000,000,000 for fiscal year 2016;
 (ii)$2,100,000,000 for fiscal year 2017; (iii)$2,200,000,000 for fiscal year 2018;
 (iv)$2,300,000,000 for fiscal year 2019; (v)$2,400,000,000 for fiscal year 2020; and
 (vi)$2,500,000,000 for fiscal year 2021. (C)State shareThe Secretary shall distribute among the States the total set-aside amount for the national freight program under subparagraph (B) so that each State receives an amount equal to the proportion that—
 (i)the total set-aside amount; bears to (ii)the State total apportionments determined under subsection (c).
 (i)the total apportionment determined under subsection (c) for a State; bears to (ii)the total apportionments for all States.
 (D)Metropolitan planningOf the amount set aside under this paragraph for a State, the Secretary shall use to carry out section 134 an amount determined by multiplying the set-aside amount by the proportion that—
 (i)the amount apportioned to the State to carry out section 134 for fiscal year 2009; bears to (ii)the total amount of funds apportioned to the State for that fiscal year for the programs referred to in section 105(a)(2), except for the high priority projects program referred to in section 105(a)(2)(H) (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405).; and
 (I)in paragraph (6) (as redesignated by subparagraph (G)), in the matter preceding subparagraph (A), by striking determined for the State under subsection (c) and inserting remaining under subsection (c) after making the set-aside set-asides in accordance with paragraph (5) and section 213(a); and
 (3)in subsection (c) by adding at the end the following:  (3)For fiscal years 2016 through 2021 (A)State shareFor each of fiscal years 2016 through 2021, the amount for each State of combined apportionments for the national highway performance program under section 119, the surface transportation program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national freight program under section 167, the transportation alternatives program under section 213, and to carry out section 134, shall be determined as follows:
 (i)Initial amountThe initial amount for each State shall be determined by multiplying the total amount available for apportionment by the share for each State, which shall be equal to the proportion that—
 (I)the amount of apportionments that the State received for fiscal year 2014; bears to (II)the amount of those apportionments received by all States for that fiscal year.
 (ii)Adjustments to amountsThe initial amounts resulting from the calculation under clause (i) shall be adjusted to ensure that, for each State, the amount of combined apportionments for the programs shall not be less than 95 percent of the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available.
 (B)State apportionmentFor each of fiscal years 2016 through 2021, on October 1, the Secretary shall apportion the sum authorized to be appropriated for expenditure on the national highway performance program under section 119, the surface transportation program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national freight program under section 167, the transportation alternatives program under section 213, and to carry out section 134 in accordance with subparagraph (A).. 
						(b)Conforming amendments
 (1)Section 104(d)(1)(A) of title 23, United States Code, is amended by striking subsection (b)(5) each place it appears and inserting paragraphs (5)(D) and (6) of subsection (b). (2)Section 120(c)(3) of title 23, United States Code, is amended—
 (A)in subparagraph (A), in the matter preceding clause (i), by striking or (5) and inserting (5)(D), or (6); and (B)in subparagraph (C)(i), by striking and (5) and inserting (5)(D), and (6).
 (3)Section 135(i) of title 23, United States Code, is amended by striking section 104(b)(5) and inserting paragraphs (5)(D) and (6) of section 104(b). (4)Section 136(b) of title 23, United States Code, is amended in the first sentence by striking paragraphs (1) through (5) of section 104(b) and inserting paragraphs (1) through (6) of section 104(b).
 (5)Section 141(b)(2) of title 23, United States Code, is amended by striking paragraphs (1) through (5) of section 104(b) and inserting paragraphs (1) through (6) of section 104(b). (6)Section 505(a) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking through (4) and inserting through (5).
 1004.Surface transportation programSection 133 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (10), by inserting , including emergency evacuation plans after programs; and (B)in paragraph (13), by adding a period at the end;
 (2)in subsection (c)— (A)in paragraph (1), by striking the semicolon at the end and inserting or for projects described in paragraphs (2), (4), (6), (7), (11), (20), (25), and (26) of subsection (b); and;
 (B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2);
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking 50 percent and inserting 55 percent; and
 (II)in clause (ii), by striking greater than 5,000 and inserting of 5,000 or more; and (III)in clause (iii), by striking ; and at the end and inserting a period; and
 (ii)in subparagraph (B), by striking 50 percent and inserting 45 percent; and (B)in paragraph (3)—
 (i)by striking paragraph (1)(A)(ii) and inserting paragraph (1)(A)(iii); and (ii)by striking greater than 5,000 and less than 200,000 and inserting of 5,000 to 200,000;
 (4)in subsection (f)(1)— (A)by striking 104(b)(3) and inserting 104(b)(2); and
 (B)by striking the period of fiscal years 2011 through 2014 and inserting each fiscal year; (5)by redesignating subsection (h) as subsection (i);
 (6)in subsection (g)— (A)by striking the subsection designation and heading and all that follows through paragraph (1) and inserting the following:
							
								(g)Bridges off the National Highway System
 (1)Definition of off-NHS bridgeIn this subsection, the term off-NHS bridge means a highway bridge located on a public road, other than a bridge on the National Highway System.; and
 (B)in paragraph (2)— (i)by striking subparagraph (A) and inserting the following:
								
 (A)Set-asideEach State shall obligate for replacement (including replacement with fill material), rehabilitation, preservation, and protection (including scour countermeasures, seismic retrofits, impact protection measures, security countermeasures, and protection against extreme events) for off-NHS bridges an amount equal to the greater of—
 (i)15 percent of the amount apportioned to the State under section 104(b)(2); and (ii)an amount equal to at least 110 percent of the amount of funds the State set aside for off-system bridges in fiscal year 2014 set aside for bridges not on Federal-aid highways in the State for fiscal year 2014.; and
 (ii)in subparagraph (B), by striking off-system and inserting off-NHS; and (C)by redesignating paragraph (3) as subsection (h);
 (7)in subsection (h) (as so redesignated)— (A)by striking the heading and inserting Credit for bridges not on the National Highway System.—;
 (B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately; and
 (C)in the matter preceding paragraph (1) (as so redesignated)— (i)by striking the replacement of a bridge or rehabilitation of; and
 (ii)by striking , and is determined by the Secretary upon completion to be no longer a deficient bridge; and (8)in subsection (i)(1) (as redesignated by paragraph (5)), by striking under subsection (d)(1)(A)(iii) for each of fiscal years 2013 through 2014 and inserting under subsection (d)(1)(A)(ii) for each fiscal year.
 1005.Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting resilient before surface transportation systems;
 (2)in subsection (c)(2), by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities, and commuter vanpool providers;
 (3)in subsection (d)— (A)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (B)by inserting after paragraph (2) the following:  (3)Representation (A)In generalDesignation or selection of officials or representatives under paragraph (2) shall be determined by the metropolitan planning organization according to the bylaws or enabling statute of the organization.
 (B)Public transportation representativeSubject to the bylaws or enabling statute of the metropolitan planning organization, a representative of a provider of public transportation may also serve as a representative of a local municipality.
 (C)Powers of certain officialsAn official described in paragraph (2)(B) shall have responsibilities, actions, duties, voting rights, and any other authority commensurate with other officials described in paragraph (2)(B).; and
 (C)in paragraph (5) (as redesignated by subparagraph (A)), by striking paragraph (5) and inserting paragraph (6); (4)in subsection (e)(4)(B), by striking subsection (d)(5) and inserting subsection (d)(6);
 (5)in subsection (g)(3)(A), by inserting natural disaster risk reduction, after environmental protection,; (6)in subsection (h)—
 (A)in paragraph (1)— (i)in subparagraph (G), by striking and at the end;
 (ii)in subparagraph (H), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (I)improve the resilience and reliability of the transportation system.; and (B)in paragraph (2)(A), by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49;
 (7)in subsection (i)— (A)in paragraph (2)—
 (i)in subparagraph (A)(i), by striking transit and inserting public transportation facilities, intercity bus facilities; (ii)in subparagraph (G)—
 (I)by striking and provide and inserting , provide; and (II)by inserting , and reduce vulnerability due to natural disasters of the existing transportation infrastructure before the period at the end; and
 (iii)in subparagraph (H), by inserting , including consideration of the role that intercity buses may play in reducing congestion, pollution, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated before the period at the end;
 (B)in paragraph (6)(A)— (i)by inserting public ports, before freight shippers,; and
 (ii)by inserting (including intercity bus operators and commuter vanpool providers) after private providers of transportation; and (C)in paragraph (8), by striking (2)(C) each place it appears and inserting (2)(E);
 (8)in subsection (j)(5)(A), by striking subsection (k)(4) and inserting subsection (k)(3); (9)in subsection (k)—
 (A)by striking paragraph (3); and (B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;
 (10)in subsection (l)— (A)in paragraph (1), by adding a period at the end; and
 (B)in paragraph (2)(D), by striking of less than 200,000 and inserting with a population of 200,000 or less; (11)by striking subsection (n);
 (12)by redesignating subsections (o) through (q) as subsections (n) through (p), respectively; and (13)in subsection (o) (as so redesignated), by striking set aside under section 104(f) and inserting apportioned under paragraphs (5)(D) and (6) of section 104(b). ; and 
 (14)by adding at the end the following:  (q)Treatment of Lake Tahoe Region (1)Definition of Lake Tahoe RegionIn this subsection, the term Lake Tahoe Region has the meaning given the term region in subsection (a) of Article II of the Lake Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3234).
 (2)TreatmentFor the purpose of this title, the Lake Tahoe Region shall be treated as— (A)a metropolitan planning organization;
 (B)a transportation management area under subsection (k); and (C)an urbanized area, which is comprised of a population of 145,000 in the State of California and a population of 65,000 in the State of Nevada.
									(3)Suballocated funding
 (A)Section 133When determining the amount under subparagraph (A) of section 133(d)(1) that shall be obligated for a fiscal year in the States of California and Nevada under clauses (i), (ii), and (iii) of that subparagraph, the Secretary shall, for each of those States—
 (i)calculate the population under each of those clauses; (ii)decrease the amount under section 133(d)(1)(A)(iii) by the population specified in paragraph (2) of this subsection for the Lake Tahoe Region in that State; and
 (iii)increase the amount under section 133(d)(1)(A)(i) by the population specified in paragraph (2) of this subsection for the Lake Tahoe Region in that State.
 (B)Section 213When determining the amount under paragraph (1) of section 213(c) that shall be obligated for a fiscal year in the States of California and Nevada under subparagraphs (A), (B), and (C) of that paragraph, the Secretary shall, for each of those States—
 (i)calculate the population under each of those subparagraphs; (ii)decrease the amount under section 213(c)(1)(C) by the population specified in paragraph (2) of this subsection for the Lake Tahoe Region in that State; and
 (iii)increase the amount under section 213(c)(1)(A) by the population specified in paragraph (2) of this subsection for the Lake Tahoe Region in that State..
					1006.Statewide and nonmetropolitan transportation planning
 (a)In generalSection 135 of title 23, United States Code, is amended— (1)in subsection (a)(2), by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities, and commuter vanpool providers;
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (G), by striking and at the end; (ii)in subparagraph (H), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (I)improve the resilience and reliability of the transportation system.; and
 (B)in paragraph (2)(A), by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49; (3)in subsection (e)(1), by striking subsection (m) and inserting subsection (l);
 (4)in subsection (f)— (A)in paragraph (2)(B)(i), by striking subsection (m) and inserting subsection (l);
 (B)in paragraph (3)(A)— (i)in clause (i), by striking subsection (m) and inserting subsection (l); and
 (ii)in clause (ii), by inserting (including intercity bus operators and commuter vanpool providers) after private providers of transportation; (C)in paragraph (7), in the matter preceding subparagraph (A), by striking should and inserting shall; and
 (D)in paragraph (8), by inserting , including consideration of the role that intercity buses may play in reducing congestion, pollution, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated before the period at the end;
 (5)in subsection (g)— (A)in paragraph (2)(B)(i), by striking subsection (m) and inserting subsection (l);
 (B)in paragraph (3)— (i)by inserting public ports, before freight shippers; and
 (ii)by inserting (including intercity bus operators), after private providers of transportation; and (C)in paragraph (6)(A), by striking subsection (m) and inserting subsection (l);
 (6)by striking subsection (j); and (7)by redesignating subsections (k) through (m) as subsections (j) through (l), respectively.
 (b)Conforming amendmentsSection 134(b)(5) of title 23, United States Code, is amended by striking section 135(m) and inserting section 135(l). 1007.Highway use tax evasion projectsSection 143(b) of title 23, United States Code, is amended by striking paragraph (2)(A) and inserting the following:
					
 (A)In generalFrom administrative funds made available under section 104(a), the Secretary shall deduct such sums as are necessary, not to exceed $4,000,000 for each fiscal year, to carry out this section..
 1008.Bundling of bridge projectsSection 144 of title 23, United States Code, is amended— (1)in subsection (c)(2)(A), by striking the natural condition of the bridge and inserting the natural condition of the water;
 (2)by redesignating subsection (j) as subsection (k); (3)by inserting after subsection (i) the following:
						
							(j)Bundling of bridge projects
 (1)PurposeThe purpose of this subsection is to save costs and time by encouraging States to bundle multiple bridge projects as 1 project.
 (2)Definition of eligible entityIn this subsection, the term eligible entity means an entity eligible to carry out a bridge project under section 119 or 133. (3)Bundling of bridge projectsAn eligible entity may bundle 2 or more similar bridge projects that are—
 (A)eligible projects under section 119 or 133; (B)included as a bundled project in a transportation improvement program under section 134(j) or a statewide transportation improvement program under section 135, as applicable; and
 (C)awarded to a single contractor or consultant pursuant to a contract for engineering and design or construction between the contractor and an eligible entity.
 (4)ItemizationNotwithstanding any other provision of law (including regulations), an eligible bridge project included in a bundle under this subsection may be listed as—
 (A)1 project for purposes of sections 134 and 135; and (B)a single project within the applicable bundle.
 (5)Financial characteristicsProjects bundled under this subsection shall have the same financial characteristics, including—
 (A)the same funding category or subcategory; and (B)the same Federal share.; and
 (4)in subsection (k)(2) (as redesignated by paragraph (2)), by striking 104(b)(3) and inserting 104(b)(2). 1009.Flexibility for certain rural road and bridge projects (a)AuthorityWith respect to rural road and rural bridge projects eligible for funding under title 23, United States Code, subject to the provisions of this section and on request by a State, the Secretary may—
 (1)exercise all existing flexibilities under and exceptions to—
 (A)the requirements of title 23, United States Code; and (B)other requirements administered by the Secretary, in whole or part; and
 (2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1).
 (b)Types of projectsA rural road or rural bridge project under this section shall— (1)be located in a county that, based on the most recent decennial census—
 (A)has a population density of 20 80 or fewer persons per square mile of land area; or
 (B)is the county that has the lowest population density of all counties in the State;
 (2)be located within the operational right-of-way (as defined in section 1316(b) of MAP–21 (23 U.S.C. 109 note; 126 Stat. 549)) of an existing road or bridge; and
 (3)(A)receive less than $5,000,000 of Federal funds; or (B)have a total estimated cost of not more than $30,000,000 and Federal funds comprising less than 15 percent of the total estimated project cost.
							(c)Process to assist rural projects
						(1)Assistance with Federal requirements
 (A)In generalFor projects under this section, the Secretary shall seek to provide, to the maximum extent practicable, regulatory relief and flexibility consistent with this section.
 (B)Exceptions, exemptions, and additional flexibilityExceptions, exemptions, and additional flexibility from regulatory requirements may be granted if, in the opinion of the Secretary—
 (i)the project is not expected to have a significant adverse impact on the environment; (ii)the project is not expected to have an adverse impact on safety; and
 (iii)the assistance would be in the public interest for 1 or more reasons, including— (I)reduced project costs;
 (II)expedited construction, particularly in an area where the construction season is relatively short and not granting the waiver or additional flexibility could delay the project to a later construction season; or
 (III)improved safety. (2)Maintaining protectionsNothing in this subsection—
 (A)waives the requirements of section 113 or 138 of title 23, United States Code; (B)supersedes, amends, or modifies—
 (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or
 (ii)any requirement of title 23, United States Code; or (C)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this paragraph.
							1010.Construction of ferry boats and ferry terminal facilities
 (a)Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended— (1)in subsection (a), by striking In general and inserting Program;
 (2)by striking subsections (d) through (g) and inserting the following:  (d)FormulaOf the amounts allocated under subsection (c)—
 (1)35 percent shall be allocated among eligible entities in the proportion that— (A)the number of ferry passengers, including passengers in vehicles, carried by each ferry system in the most recent calendar year for which data is available; bears to
 (B)the number of ferry passengers, including passengers in vehicles, carried by all ferry systems in the most recent calendar year for which data is available;
 (2)35 percent shall be allocated among eligible entities in the proportion that— (A)the number of vehicles carried by each ferry system in the most recent calendar year for which data is available; bears to
 (B)the number of vehicles carried by all ferry systems in the most recent calendar year for which data is available; and
 (3)30 percent shall be allocated among eligible entities in the proportion that— (A)the total route nautical miles serviced by each ferry system in the most recent calendar year for which data is available; bears to
 (B)the total route nautical miles serviced by all ferry systems in the most recent calendar year for which data is available.
 (e)Redistribution of unobligated amountsThe Secretary shall— (1)withdraw amounts allocated to an eligible entity under subsection (c) that remain unobligated by the end of the third fiscal year following the fiscal year for which the amounts were allocated; and
 (2)in the subsequent fiscal year, redistribute the funds referred to in paragraph (1) in accordance with the formula under subsection (d) among eligible entities for which no amounts were withdrawn under paragraph (1).
 (f)Minimum amountNotwithstanding subsection (c), a State with an eligible entity that meets the requirements of this section shall receive not less than $100,000 under this section for a fiscal year.
								(g)Implementation
									(1)Data collection
 (A)National ferry databaseAmounts made available for a fiscal year under this section shall be allocated using the most recent data available, as collected and imputed in accordance with the national ferry database established under section 1801(e) of SAFETEA–LU (23 U.S.C. 129 note; 119 Stat. 1456).
 (B)Eligibility for fundingTo be eligible to receive funds under subsection (c), data shall have been submitted in the most recent collection of data for the national ferry database under section 1801(e) of SAFETEA–LU (23 U.S.C. 129 note; 119 Stat. 1456) for at least 1 ferry service within the State.
 (2)AdjustmentsOn review of the data submitted under paragraph (1)(B), the Secretary may make adjustments to the data as the Secretary determines necessary to correct misreported or inconsistent data.
 (h)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $75,000,000 for each of fiscal years 2016 through 2021.
 (i)Period of availabilityNotwithstanding section 118(b), funds made available to carry out this section shall remain available until expended.
 (j)ApplicabilityAll provisions of this chapter that are applicable to the National Highway System, other than provisions relating to apportionment formula and Federal share, shall apply to funds made available to carry out this section, except as determined by the Secretary to be inconsistent with this section..
 (b)National ferry databaseSection 1801(e)(4) of SAFETEA–LU (23 U.S.C. 129 note; 119 Stat. 1456) is amended by striking subparagraph (D) and inserting the following:
						
 (D)make available, from the amounts made available for each fiscal year to carry out chapter 63 of title 49, not more than $500,000 to maintain the database..
 (c)Conforming amendmentsSection 129(c) of title 23, United States Code, is amended— (1)in paragraph (2), in the first sentence, by inserting , or on a public transit ferry eligible under chapter 53 of title 49 after Interstate System;
 (2)in paragraph (3)— (A)by striking (3) Such ferry and inserting (3)(A) The ferry; and
 (B)by adding at the end the following:  (B)Any Federal participation shall not involve the construction or purchase, for private ownership, of a ferry boat, ferry terminal facility, or other eligible project under this section.; 
 (3)in paragraph (4), by striking and repair, and inserting repair,; and (4)by striking paragraph (6) and inserting the following:
							
 (6)The ferry service shall be maintained in accordance with section 116. (7)(A)No ferry boat or ferry terminal with Federal participation under this title may be sold, leased, or otherwise disposed of, except in accordance with part 18 of title 49, Code of Federal Regulations (as in effect on December 18, 2014).
 (B)The Federal share of any proceeds from a disposition referred to in subparagraph (A) shall be used for eligible purposes under this title..
 1011.Highway safety improvement programSection 148 of title 23, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (4)(B)— (i)in the matter preceding clause (i), by striking includes, but is not limited to, and inserting only includes; and
 (ii)by adding at the end the following:  (xxv)Installation of vehicle-to-infrastructure communication equipment.
 (xxvi)Pedestrian hybrid beacons. (xxvii)Roadway improvements that provide separation between pedestrians and motor vehicles, including medians and pedestrian crossing islands.
 (xxviii)An infrastructure safety project not described in clauses (i) through (xxvii).; and (B)by striking paragraph (10) and redesignating paragraphs (11) through (13) as paragraphs (10) through (12), respectively;
 (2)in subsection (c)(1)(A), by striking subsection (a)(12) and inserting subsection (a)(11); (3)in subsection (d)(2)(B)(i), by striking subsection (a)(12) and inserting subsection (a)(11); and
 (4)in subsection (g)(1)— (A)by striking increases and inserting does not decrease; and
 (B)by inserting and exceeds the national fatality rate on rural roads, after available,. 1012.Data collection on unpaved public roadsSection 148 of title 23, United States Code, is amended by adding at the end the following:
					
						(k)Data collection on unpaved public roads
 (1)In generalA State may elect not to collect fundamental data elements for the model inventory of roadway elements on public roads that are gravel roads or otherwise unpaved if—
 (A)(i)more than 45 percent of the public roads in the State are gravel roads or otherwise unpaved; and (ii)less than 10 percent of fatalities in the State occur on those unpaved public roads; or
 (B)(i)more than 70 percent of the public roads in the State are gravel roads or otherwise unpaved; and (ii)less than 25 percent of fatalities in the State occur on those unpaved public roads.
 (2)CalculationThe percentages described in paragraph (1) shall be based on the average for the 5 most recent years for which relevant data is available.
 (3)Use of fundsIf a State elects not to collect data on a road described in paragraph (1), the State shall not use funds provided to carry out this section for a project on that road until the State completes a collection of the required model inventory of roadway elements for the road..
 1013.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1)(A)(i)(I), by inserting in the designated nonattainment area after air quality standard; (B)in paragraph (3), by inserting or maintenance after likely to contribute to the attainment;
 (C)in paragraph (4), by striking attainment of and inserting attainment or maintenance of the area of; and (D)in paragraph (8)(A)(ii)—
 (i)in the matter preceding subclause (I), by inserting or port-related freight operations after construction projects; and (ii)in subclause (II), by inserting or chapter 53 of title 49 after this title;
 (2)in subsection (c)(2), by inserting (giving priority to corridors designated under section 151) after at any location in the State; (3)in subsection (d)—
 (A)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by inserting would otherwise be eligible under subsection (b) if the project were carried out in a nonattainment or maintenance area or after may use for any project that; and
 (II)in clause (i), by striking (excluding the amount of funds reserved under paragraph (1)); and (ii)in subparagraph (B)(i), by striking MAP–21t and inserting MAP–21; and
 (B)in paragraph (3), by inserting , in a manner consistent with the approach that was in effect on the day before the date of enactment of MAP–21, after the Secretary shall modify;
 (4)in subsection (g)— (A)in paragraph (2)(B), by striking not later that and inserting not later than;
 (B)in paragraph (3)— (i)by striking States and metropolitan and inserting the following:
								
 (A)In generalStates and metropolitan; (ii)by striking are proven to reduce and inserting reduce directly emitted; and
 (iii)by adding at the end the following:  (B)Use of priority fundingTo the maximum extent practicable, PM2.5 priority funding shall be used on the most cost-effective projects and programs that are proven to reduce directly emitted fine particulate matter.;
 (5)in subsection (k)— (A)in paragraph (1)—
 (i)by striking that has a nonattainment or maintenance area and inserting that has 1 or more nonattainment or maintenance areas; (ii)by striking a nonattainment or maintenance area that are and inserting the nonattainment or maintenance areas that are;
 (iii)by striking such area both places it appears and inserting such areas; and (iv)by striking such fine particulate and inserting directly-emitted fine particulate;
 (B)in paragraph (2), by striking highway construction and inserting transportation construction; and (C)by adding at the end the following:
							
								(3)Pm2.5 nonattainment and maintenance in low population density States
 (A)ExceptionIn any State with a population density of 75 80 or fewer persons per square mile of land area, based on the most recent decennial census, the requirements under subsection (g)(3) and paragraphs (1) and (2) of this subsection shall not apply to a nonattainment or maintenance area in the State if—
 (i)the nonattainment or maintenance area does not have projects that are part of the emissions analysis of a metropolitan transportation plan or transportation improvement program; and
 (ii)regional motor vehicle emissions are an insignificant contributor to the air quality problem for PM2.5 in the nonattainment or maintenance area.
 (B)CalculationIf subparagraph (A) applies to a nonattainment or maintenance area in a State, the percentage of the PM2.5 set-aside under paragraph (1) shall be reduced for that State proportionately based on the weighted population of the area in fine particulate matter nonattainment.
 (4)Port-related equipment and vehiclesTo meet the requirements under paragraph (1), a State or metropolitan planning organization may elect to obligate funds to the most cost-effective projects to reduce emissions from port-related landside nonroad or on-road equipment that is operated within the boundaries of a PM2.5 nonattainment or maintenance area.; 
 (6)in subsection (l)(1)(B), by inserting air quality and traffic congestion before performance targets; and (7)in subsection (m), by striking section 104(b)(2) and inserting section 104(b)(4).
					1014.National freight program
 (a)In generalSection 167 of title 23, United States Code, is amended to read as follows:  167.National freight program (a)Establishment (1)In generalIt is the policy of the United States to improve the condition and performance of the national highway freight network to ensure that the national freight network provides the foundation for the United States to compete in the global economy and achieve each goal described in subsection (b).
 (2)EstablishmentIn support of the goals described in subsection (b), the Secretary shall establish a national freight program in accordance with this section to improve the efficient movement of freight on the national highway freight network.
 (b)GoalsThe goals of the national freight program are— (1)to invest in infrastructure improvements and to implement operational improvements on the highways of the United States that—
 (A)strengthen the contribution of the national highway freight network to the economic competitiveness of the United States;
 (B)reduce congestion and relieve bottlenecks in the freight transportation system; (C)reduce the cost of freight transportation;
 (D)improve the reliability of freight transportation; and (E)increase productivity, particularly for domestic industries and businesses that create high-value jobs;
 (2)to improve the safety, security, efficiency, and resiliency of freight transportation in rural and urban areas;
 (3)to improve the state of good repair of the national highway freight network; (4)to use advanced technology to improve the safety and efficiency of the national highway freight network;
 (5)to incorporate concepts of performance, innovation, competition, and accountability into the operation and maintenance of the national highway freight network;
 (6)to improve the efficiency and productivity of the national highway freight network; and (7)to reduce the environmental impacts of freight movement.
									(c)Establishment of a national highway freight network
 (1)In generalThe Secretary shall establish a national highway freight network in accordance with this section to assist States in strategically directing resources toward improved system performance for efficient movement of freight on highways.
 (2)Network componentsThe national highway freight network shall consist of— (A)the primary highway freight system, as designated under subsection (d);
 (B)critical rural freight corridors established under subsection (e); (C)critical urban freight corridors established under subsection (f); and
 (D)the portions of the Interstate System not designated as part of the primary highway freight system, including designated future Interstate System routes as of the date of enactment of the DRIVE Act.
										(d)Designation and redesignation of the primary highway freight system
 (1)Initial designation of primary highway freight systemThe initial designation of the primary highway freight system shall be— (A)the network designated by the Secretary under section 167(d) of title 23, United States Code, as in effect on the day before the date of enactment of the DRIVE Act; and
 (B)all National Highway System freight intermodal connectors. (2)Redesignation of primary highway freight system (A)In generalBeginning on the date that is 1 year after the date of enactment of the DRIVE Act and every 5 years thereafter, using the designation factors described in subparagraph (E), the Secretary shall redesignate the primary highway freight system (including any additional mileage added to the primary highway freight system under this paragraph as of the date on which the redesignation process is effective).
										(B)Mileage
 (i)First redesignationIn redesignating the primary highway freight system on the date that is 1 year after the date of enactment of the DRIVE Act, the Secretary shall limit the system to 30,000 centerline miles, without regard to the connectivity of the primary highway freight system.
 (ii)Subsequent redesignationsEach redesignation after the redesignation described in clause (i), the Secretary may increase the primary highway freight system by up to 5 percent of the total mileage of the system, without regard to the connectivity of the primary highway freight system.
											(C)Considerations
 (i)In generalIn redesignating the primary highway freight system, to the maximum extent practicable, the Secretary shall use measurable data to assess the significance of goods movement, including consideration of points of origin, destination, and linking components of the United States global and domestic supply chains.
 (ii)Intermodal connectorsIn redesignating the primary highway freight system, the Secretary shall include all National Highway System freight intermodal connectors.
 (D)InputIn addition to the process provided to State freight advisory committees under paragraph (3), in redesignating the primary highway freight system, the Secretary shall provide an opportunity for State freight advisory committees to submit additional miles for consideration.
 (E)Factors for redesignationIn redesignating the primary highway freight system, the Secretary shall consider— (i)the origins and destinations of freight movement in, to, and from the United States;
 (ii)land and water ports of entry; (iii)access to energy exploration, development, installation, or production areas;
 (iv)proximity of access to other freight intermodal facilities, including rail, air, water, and pipelines;
 (v)the total freight tonnage and value moved via highways; (vi)significant freight bottlenecks, as identified by the Secretary;
 (vii)the annual average daily truck traffic on principal arterials; and (viii)the significance of goods movement on principal arterials, including consideration of global and domestic supply chains.
											(3)State flexibility for additional miles on primary highway freight system
 (A)In generalNot later than 1 year after each redesignation conducted by the Secretary under paragraph (2), each State, under the advisement of the State freight advisory committee, as established in accordance with subsection (n), may increase the number of miles designated as part of the primary highway freight system in that State by not more than 10 percent of the miles designated in that State under this subsection if the additional miles—
 (i)close gaps between primary highway freight system segments; (ii)establish connections of the primary highway freight system critical to the efficient movement of goods, including ports, international border crossings, airports, intermodal facilities, logistics centers, warehouses, and agricultural facilities; or
 (iii)designate critical emerging freight routes. (B)ConsiderationsEach State, under the advisement of the State freight advisory committee that increases the number of miles on the primary highway freight system under subparagraph (A) shall—
 (i)consider nominations for the additional miles from metropolitan planning organizations within the State;
 (ii)ensure that the additional miles are consistent with the freight plan of the State; and (iii)review the primary highway freight system of the State designated under paragraph (1) and redesignate miles in a manner that is consistent with paragraph (2).
 (C)SubmissionEach State, under the advisement of the State freight advisory committee shall— (i)submit to the Secretary a list of the additional miles added under this subsection; and
 (ii)certify that— (I)the additional miles meet the requirements of subparagraph (A); and
 (II)the State, under the advisement of the State freight advisory committee has satisfied the requirements of subparagraph (B). (e)Critical rural freight corridorsA State may designate a public road within the borders of the State as a critical rural freight corridor if the public road—
 (1)is a rural principal arterial roadway and has a minimum of 25 percent of the annual average daily traffic of the road measured in passenger vehicle equivalent units from trucks (Federal Highway Administration vehicle class 8 to 13);
 (2)provides access to energy exploration, development, installation, or production areas; (3)connects the primary highway freight system, a roadway described in paragraph (1) or (2), or the Interstate System to facilities that handle more than—
 (A)50,000 20-foot equivalent units per year; or (B)500,000 tons per year of bulk commodities;
 (4)provides access to— (A)a grain elevator;
 (B)an agricultural facility; (C)a mining facility;
 (D)a forestry facility; or (E)an intermodal facility;
 (5)connects to an international port of entry; (6)provides access to significant air, rail, water, or other freight facilities in the State; or
 (7)is, in the determination of the State, vital to improving the efficient movement of freight of importance to the economy of the State.
									(f)Critical urban freight corridors
 (1)Urbanized area with population of 500,000 or moreIn an urbanized area with a population of 500,000 or more individuals, the representative metropolitan planning organization, in consultation with the State, may designate a public road within the borders of that area of the State as a critical urban freight corridor.
 (2)Urbanized area with a population less than 500,000In an urbanized area with a population of less than 500,000 individuals, the State, in consultation with the representative metropolitan planning organization, may designate a public road within the borders of that area of the State as a critical urban freight corridor.
 (3)Requirements for designationA designation may be made under paragraphs (1) or (2) if the public road— (A)is in an urbanized area, regardless of population; and
 (B)(i)connects an intermodal facility to— (I)the primary highway freight network;
 (II)the Interstate System; or (III)an intermodal freight facility;
 (ii)is located within a corridor of a route on the primary highway freight network and provides an alternative highway option important to goods movement;
 (iii)serves a major freight generator, logistic center, or manufacturing and warehouse industrial land; or
 (iv)is important to the movement of freight within the region, as determined by the metropolitan planning organization or the State.
											(g)Designation and certification
 (1)DesignationStates and metropolitan planning organizations may designate corridors under subsections (e) and (f) and submit the designated corridors to the Secretary on a rolling basis.
 (2)CertificationEach State or metropolitan planning organization that designates a corridor under subsection (e) or (f) shall certify to the Secretary that the designated corridor meets the requirements of the applicable subsection.
									(h)National freight strategic plan
 (1)Initial development of national freight strategic planNot later than 3 years after the date of enactment of the DRIVE Act, the Secretary, in consultation with State departments of transportation, metropolitan planning organizations, and other appropriate public and private transportation stakeholders, shall develop and post on the public website of the Department of Transportation a national freight strategic plan that includes—
 (A)an assessment of the condition and performance of the national highway freight network; (B)an identification of highway bottlenecks on the national highway freight network that create significant freight congestion (including congestion on other nonhighway freight routes) based on a quantitative methodology developed by the Secretary, which shall, at a minimum, include—
 (i)information from the Freight Analysis Framework of the Federal Highway Administration; and (ii)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any operational improvements that could be implemented;
 (C)forecasts of freight volumes, based on the most recent data available, for the 10- and 20-year period beginning in the year during which the plan is issued;
 (D)an identification of major trade gateways and national freight corridors, including nonhighway corridors, that connect major population centers, trade gateways, and other major freight generators for current and forecasted traffic and freight volumes, the identification of which shall be revised, as appropriate, in subsequent plans;
 (E)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance (including opportunities for overcoming the barriers);
 (F)an identification of routes providing access to energy exploration, development, installation, or production areas;
 (G)best practices for improving the performance of the national highway freight network; (H)best practices to mitigate the impacts of freight movement on communities;
 (I)a process for addressing multistate projects and encouraging jurisdictions to collaborate on multistate projects;
 (J)identification of locations or areas with high crash rates or congestion involving freight traffic, and strategies to address those issues; and
 (K)strategies to improve freight intermodal connectivity. (2)Updates to national freight strategic planNot later than 5 years after the date of completion of the first national freight strategic plan under paragraph (1) and every 5 years thereafter, the Secretary shall update and repost on the public website of the Department of Transportation a revised national freight strategic plan.
 (i)Highway freight transportation conditions and performance reportsNot later than 2 years after the date of enactment of the DRIVE Act and biennially thereafter, the Secretary shall prepare and submit to Congress a report that describes the conditions and performance of the national highway freight network in the United States.
								(j)Transportation investment data and planning tools
 (1)In generalNot later than 1 year after the date of enactment of the DRIVE Act, the Secretary shall— (A)begin development of new tools and improvement of existing tools to support an outcome-oriented, performance-based approach to evaluate proposed freight-related and other transportation projects, including—
 (i)methodologies for systematic analysis of benefits and costs on a national and regional basis; (ii)tools for ensuring that the evaluation of freight-related and other transportation projects could consider safety, economic competitiveness, environmental sustainability, and system condition in the project selection process;
 (iii)improved methods for data collection and trend analysis; (iv)encouragement of public-private partnerships to carry out data sharing activities while maintaining the confidentiality of all proprietary data; and
 (v)other tools to assist in effective transportation planning; (B)identify transportation-related model data elements to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions; and
 (C)at a minimum, in consultation with other relevant Federal agencies, consider any improvements to existing freight flow data collection efforts that could reduce identified freight data gaps and deficiencies and help improve forecasts of freight transportation demand.
 (2)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and implement the tools and collect the data described in paragraph (1).
									(k)Use of apportioned funds
 (1)In generalA State shall obligate funds apportioned to the State under section 104(b)(5) to improve the movement of freight on the national highway freight network.
 (2)FormulaThe Secretary shall calculate for each State the proportion that— (A)the total mileage in the State designated as part of the primary highway freight system; bears to
 (B)the total mileage of the primary highway freight system in all States. (3)Use of funds (A)States with high primary highway freight system mileageIf the proportion of a State under paragraph (2) is greater than or equal to 3 percent, the State may obligate funds apportioned to the State under section 104(b)(5) for projects on—
 (i)the primary highway freight system; (ii)critical rural freight corridors; and
 (iii)critical urban freight corridors. (B)States with low primary highway freight system mileageIf the proportion of a State under paragraph (2) is less than 3 percent, the State may obligate funds apportioned to the State under section 104(b)(5) for projects on any component of the national highway freight network.
 (4)Freight planningNotwithstanding any other provision of law, effective beginning 2 years after the date of enactment of the DRIVE Act, a State may not obligate funds apportioned to the State under section 104(b)(5) unless the State has—
 (A)established a freight advisory committee in accordance with subsection (n); and (B)developed a freight plan in accordance with subsection (o).
										(5)Eligibility
 (A)In generalExcept as provided in this subsection, for a project to be eligible for funding under this section the project shall—
 (i)contribute to the efficient movement of freight on the national highway freight network; and
 (ii)be consistent with a freight investment plan included in a freight plan of the State that is in effect.
 (B)Other projectsA State may obligate not more than 10 percent of the total apportionment of the State under section 104(b)(5) for projects—
 (i)within the boundaries of public and private freight rail, water facilities (including ports), and intermodal facilities; and
 (ii)that provide surface transportation infrastructure necessary to facilitate direct intermodal interchange, transfer, and access into and out of the facility.
 (C)Eligible projectsFunds apportioned to the State under section 104(b)(5) for the national freight program may be obligated to carry out 1 or more of the following:
 (i)Development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities.
 (ii)Construction, reconstruction, rehabilitation, acquisition of real property (including land relating to the project and improvements to land), construction contingencies, acquisition of equipment, and operational improvements directly relating to improving system performance.
 (iii)Intelligent transportation systems and other technology to improve the flow of freight, including intelligent freight transportation systems.
 (iv)Efforts to reduce the environmental impacts of freight movement. (v)Environmental and community mitigation of freight movement.
 (vi)Railway-highway grade separation. (vii)Geometric improvements to interchanges and ramps.
 (viii)Truck-only lanes. (ix)Climbing and runaway truck lanes.
 (x)Adding or widening of shoulders. (xi)Truck parking facilities eligible for funding under section 1401 of MAP–21 (23 U.S.C. 137 note; Public Law 112–141).
 (xii)Real-time traffic, truck parking, roadway condition, and multimodal transportation information systems.
 (xiii)Electronic screening and credentialing systems for vehicles, including weigh-in-motion truck inspection technologies.
 (xiv)Traffic signal optimization, including synchronized and adaptive signals. (xv)Work zone management and information systems.
 (xvi)Highway ramp metering. (xvii)Electronic cargo and border security technologies that improve truck freight movement.
 (xviii)Intelligent transportation systems that would increase truck freight efficiencies inside the boundaries of intermodal facilities.
 (xix)Additional road capacity to address highway freight bottlenecks. (xx)A highway project, other than a project described in clauses (i) through (xix), to improve the flow of freight on the national highway freight network.
 (xxi)Any other surface transportation project to improve the flow of freight into and out of a facility described in subparagraph (B).
 (6)Other eligible costsIn addition to the eligible projects identified in paragraph (5), a State may use funds apportioned under section 104(b)(5) for—
 (A)carrying out diesel retrofit or alternative fuel projects under section 149 for class 8 vehicles; and
 (B)the necessary costs of— (i)conducting analyses and data collection related to the national freight program;
 (ii)developing and updating performance targets to carry out this section; and (iii)reporting to the Secretary to comply with section 150.
 (7)Applicability of planning requirementsProgramming and expenditure of funds for projects under this section shall be consistent with the requirements of sections 134 and 135.
 (l)State performance targetsIf the Secretary determines that a State has not met or made significant progress toward meeting the performance targets related to freight movement of the State established under section 150(d) by the date that is 2 years after the date of the establishment of the performance targets, until the date on which the Secretary determines that the State has met or has made significant progress towards meeting the performance targets, the State shall submit to the Secretary, on a biennial basis, a freight performance improvement plan that includes—
 (1)an identification of significant freight system trends, needs, and issues within the State; (2)a description of the freight policies and strategies that will guide the freight-related transportation investments of the State;
 (3)an inventory of freight bottlenecks within the State and a description of the ways in which the State is allocating the national freight program funds to improve those bottlenecks; and
 (4)a description of the actions the State will undertake to meet the performance targets of the State. (m)Study of multimodal projectsNot later than 2 years after the date of enactment of the DRIVE Act, the Secretary shall submit to Congress a report that contains—
 (1)a study of freight projects identified in State freight plans under subsection (o); and (2)an evaluation of multimodal freight projects included in the State freight plans, or otherwise identified by States, that are subject to the limitation of funding for such projects under this section.
									(n)State freight advisory committees
 (1)In generalEach State shall establish a freight advisory committee consisting of a representative cross-section of public and private sector freight stakeholders, including representatives of ports, shippers, carriers, freight-related associations, the freight industry workforce, the transportation department of the State, and local governments.
 (2)Role of committeeA freight advisory committee of a State described in paragraph (1) shall— (A)advise the State on freight-related priorities, issues, projects, and funding needs;
 (B)serve as a forum for discussion for State transportation decisions affecting freight mobility; (C)communicate and coordinate regional priorities with other organizations;
 (D)promote the sharing of information between the private and public sectors on freight issues; and (E)participate in the development of the freight plan of the State described in subsection (o).
										(o)State freight plans
 (1)In generalEach State shall develop a freight plan that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight.
 (2)Plan contentsA freight plan described in paragraph (1) shall include, at a minimum— (A)an identification of significant freight system trends, needs, and issues with respect to the State;
 (B)a description of the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State;
 (C)when applicable, a listing of critical rural and urban freight corridors designated within the State under this section;
 (D)a description of how the plan will improve the ability of the State to meet the national freight goals established under subsection (b);
 (E)evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement;
 (E)a description of how innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement, were considered;
 (F)in the case of routes on which travel by heavy vehicles (including mining, agricultural, energy cargo or equipment, and timber vehicles) is projected to substantially deteriorate the condition of roadways, a description of improvements that may be required to reduce or impede the deterioration;
 (G)an inventory of facilities with freight mobility issues, such as truck bottlenecks, within the State, and a description of the strategies the State is employing to address those freight mobility issues;
 (H)consideration of any significant congestion or delay caused by freight movements and any strategies to mitigate that congestion or delay; and
 (I)a freight investment plan that, subject to paragraph (3)(B), includes a list of priority projects and describes how funds made available to carry out this section would be invested and matched.
										(3)Relationship to long-range plan
 (A)IncorporationA freight plan described in paragraph (1) may be developed separately from or incorporated into the statewide strategic long-range transportation plan required by section 135.
 (B)Fiscal constraintThe freight investment plan component of a freight plan shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the freight investment plan.
 (4)Planning periodThe freight plan shall address a 10-year forecast period. (5)Updates (A)In generalA State shall update the freight plan not less frequently than once every 5 years.
 (B)Freight investment planA State may update the freight investment plan more frequently than is required under subparagraph (A).
										(p)Intelligent freight transportation system
 (1)Definition of intelligent freight transportation systemIn this section, the term intelligent freight transportation system means— (A)an innovative or intelligent technological transportation system, infrastructure, or facilities, including electronic roads, driverless trucks, elevated freight transportation facilities, and other intelligent freight transportation systems; and
 (B)a communications or information processing system used singly or in combination for dedicated intelligent freight lanes and conveyances that improve the efficiency, security, or safety of freight on the Federal-aid highway system or that operate to convey freight or improve existing freight movements.
 (2)LocationAn intelligent freight transportation system shall be located— (A)(i)along existing Federal-aid highways; or
 (ii)in a manner that connects ports-of-entry to existing Federal-aid highways; and (B)in proximity to, or within, an existing right-of-way on a Federal-aid highway.
 (3)Operating standardsThe Administrator of the Federal Highway Administration shall determine the need for establishing operating standards for intelligent freight transportation systems..
					(b)Conforming amendments
 (1)The analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:167. National freight program.
 (2)Sections 1116, 1117, and 1118 of MAP–21 (23 U.S.C. 167 note; Public Law 112–141) are repealed. 1015.Assistance for major projects program (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:
						
							171.Assistance for major projects program
 (a)Purpose of programThe purpose of the assistance for major projects program shall be to assist in funding critical high-cost surface transportation infrastructure projects that—
 (1)are difficult to complete with existing Federal, State, local, and private funds; and
 (2)will achieve 1 or more of— (A)generation of national or regional economic benefits and an increase in the global economic competitiveness of the United States;
 (B)reduction of congestion and the impacts of congestion; (C)improvement of roadways vital to national energy security;
 (D)improvement of the efficiency, reliability, and affordability of the movement of freight; (E)improvement of transportation safety;
 (F)improvement of existing and designated future Interstate System routes; or (G)improvement of the movement of people through improving rural connectivity and metropolitan accessibility.
 (b)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.
 (2)Eligible applicantThe term eligible applicant means— (A)a State (or a group of States);
 (B)a local government; (C)a tribal government (or a consortium of tribal governments);
 (D)a transit agency; (E)a special purpose district or a public authority with a transportation function;
 (F)a port authority; (G)a political subdivision of a State or local government;
 (H)a Federal land management agency, jointly with the applicable State; or (I)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (H).
										(3)Eligible project
 (A)In generalThe term eligible project means a surface transportation project, or a program of integrated surface transportation projects closely related in the function the projects perform, that—
 (i)is a capital project that is eligible for Federal financial assistance under— (I)this title; or
 (II)chapter 53 of title 49; and (ii)except as provided in subparagraph (B), has eligible project costs that are reasonably anticipated to equal or exceed the lesser of—
 (I)$350,000,000; and (II)(aa)for a project located in a single State, 30 25 percent of the amount of Federal-aid highway funds apportioned to the State for the most recently completed fiscal year;
 (III)for a project located in a single rural State with a population density of 75 80 or fewer persons per square mile based on the most recent decennial census, 10 percent of the amount of Federal-aid highway funds apportioned to the State for the most recently completed fiscal year; or
 (IV)for a project located in more than 1 State, 75 percent of the amount of Federal-aid highway funds apportioned to the participating State that has the largest apportionment for the most recently completed fiscal year.
 (B)Federal land transportation facilityIn the case of a Federal land transportation facility, the term eligible project means a Federal land transportation facility that has eligible project costs that are reasonably anticipated to equal or exceed $150,000,000.
 (4)Eligible project costsThe term eligible project costs means the costs of— (A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and
 (B)construction, reconstruction, rehabilitation, and acquisition of real property (including land related to the project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment directly related to improving system performance, and operational improvements.
 (5)Rural areaThe term rural area means an area that is outside of an urbanized area with a population greater than 150,000 individuals, as determined by the Bureau of the Census.
 (6)Rural stateThe term rural State means a State that has a population density of 75 80 or fewer persons per square mile, based on the most recent decennial census.
 (c)Establishment of programThe Administrator shall establish a program in accordance with this section to provide grants for projects that will have a significant impact on a region or the Nation.
								(d)Solicitations and applications
 (1)Grant solicitationsThe Administrator shall conduct a transparent and competitive national solicitation process to review eligible projects for funding under this section.
									(2)Applications
 (A)In generalAn eligible applicant seeking a grant under this section shall submit to the Administrator an application in such form and containing such information as the Administrator determines necessary, including the total amount of the grant requested.
 (B)ContentsEach application submitted under this paragraph shall include data on the most recent system performance and estimated system improvements that will result from completion of the eligible project, including projections for improvements 5, 10, and 20 years after completion of the project.
 (C)Resubmission of applicationsAn eligible applicant whose project is not selected under this section may resubmit an application in a subsequent solicitation.
										(e)Criteria for project evaluation and selection
 (1)In generalThe Administrator may select a project for funding under this section only if the Administrator determines that the project—
 (A)is consistent with the national goals described in section 150(b); (B)will significantly improve the performance of the national surface transportation network, nationally or regionally;
 (C)is based on the results of preliminary engineering; (D)is consistent with the long-range statewide transportation plan;
 (E)cannot be readily and efficiently completed without Federal financial assistance; (F)is justified based on the ability of the project to achieve 1 or more of—
 (i)generation of national economic benefits that reasonably exceed the costs of the project; (ii)reduction of long-term congestion, including impacts on a national, regional, and statewide basis;
 (iii)an increase in the speed, reliability, and accessibility of the movement of people or freight; or (iv)improvement of transportation safety, including reducing transportation accident and serious injuries and fatalities; and
 (G)is supported by a sufficient amount of non-Federal funding, including evidence of stable and dependable financing to construct, maintain, and operate the infrastructure facility.
 (2)Additional considerationsIn evaluating a project under this section, in addition to the criteria described in paragraph (1), the Administrator shall consider the extent to which the project—
 (A)leverages Federal investment by encouraging non-Federal contributions to the project, including contributions from public-private partnerships;
 (B)is able to begin construction by the date that is not later than 18 months after the date on which the project is selected;
 (C)incorporates innovative project delivery and financing to the maximum extent practicable; (D)helps maintain or protect the environment;
 (E)improves roadways vital to national energy security; (F)improves or upgrades designated future Interstate System routes;
 (G)uses innovative technologies, including intelligent transportation systems, that enhance the efficiency of the project; and
 (H)helps to improve mobility and accessibility. (f)Geographic distributionIn awarding grants under this section, the Administrator shall take measures to ensure, to the maximum extent practicable—
 (1)an equitable geographic distribution of amounts; and (2)an appropriate balance in addressing the needs of rural and urban communities.
									(g)Funding requirements
 (1)In generalExcept in the case of projects described in paragraph (2), the amount of a grant under this section shall be at least $50,000,000.
 (2)Rural projectsThe amounts made available for a fiscal year under this section for eligible projects located in rural areas or in rural States shall not be—
 (A)less than 20 percent of the amount made available for the fiscal year under this section; and (B)subject to paragraph (1).
 (3)Limitation of fundsNot more than 20 percent of the funds made available for a fiscal year to carry out this section shall be allocated for projects eligible under section 167(k)(5)(B) or chapter 53 of title 49.
									(4)State cap
 (A)In generalNot more than 20 percent of the funds made available for a fiscal year to carry out this section may be awarded to projects in a single State.
 (B)Exception for multistate projectsFor purposes of the limitation described in subparagraph (A), funds awarded for a multistate project shall be considered to be distributed evenly to each State.
 (5)TIFIA programOn the request of an eligible applicant under this section, the Administrator may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded.
									(h)Grant requirements
 (1)Applicability of planning requirementsThe programming and expenditure of funds for projects under this section shall be consistent with the requirements of sections 134 and 135.
 (2)Determination of applicable modal requirementsIf an eligible project that receives a grant under this section has a crossmodal component, the Administrator—
 (A)shall determine the predominant modal component of the project; and (B)may apply the applicable requirements of that predominant modal component to the project.
 (i)Report to the AdministratorFor each project funded under this section, the project sponsor shall evaluate system performance and submit to the Administrator a report not later than 5, 10, and 20 years after completion of the project to assess whether the project outcomes have met preconstruction projections.
								(j)Congressional approval
 (1)Submission of applicationEach eligible applicant shall submit to the Administrator an application in accordance with subsection (d)(2) at such time as the Administrator determines to meet the requirements of paragraph (2).
									(2)Submission to Congress of proposed projects
 (A)In generalBy January 1 of each fiscal year, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a list of all of the projects that meet the requirements of this section.
 (B)LimitationThe list submitted under subparagraph (A) shall include a total requested grant amount at least 2 times, but not to exceed 4 times, the authorization level of the program in each fiscal year.
 (3)Committee reviewNot later than 90 days after the date of the receipt of the submission under paragraph (2), each Committee described in subparagraph (A) of that paragraph shall—
 (A)select projects and determine the amounts to be awarded to each project, not to exceed the total authorization level of the program for each fiscal year; and
 (B)adopt a resolution making such determination. (4)Congressional approvalProjects shall be awarded on congressional adoption of a joint resolution based on the Committee action under paragraph (3).
									(5)Administrative approval
 (A)In generalThe Administrator shall award grants to eligible projects in a fiscal year— (i)if Congress does not adopt a joint resolution under paragraph (4) by the date that is 90 days after the date on which the first Committee adopts a resolution under paragraph (3)(B); or
 (ii)if neither Committee acts in accordance with paragraph (3). (B)TimingThe Administrator shall award grants under subparagraph (A) not later than 90 days after the date on which the relevant event described in subparagraph (A) occurs.
										(k)Reports
 (1)In generalThe Administrator shall make available on the website of the Federal Highway Administration at the end of each fiscal year an annual report that lists each project for which assistance has been provided under this section during that fiscal year.
									(2)Comptroller general
 (A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the establishment, solicitation, selection, and justification process with respect to the funding of projects under this section.
 (B)ReportNot later than 1 year after the initial awarding of funding under this section, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes—
 (i)the process by which each project was selected; (ii)the criteria used for the selection of each project; and
 (iii)the justification for the selection of each project based on the criteria described in subsection (e)..
 (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
						171. Assistance for major projects program..
					1016.Transportation alternatives
 (a)In generalSection 213 of title 23, United States Code, is amended— (1)by striking subsection (a) and inserting the following:
							
								(a)Reservation of funds
 (1)In generalOn October 1 of each fiscal year, the Secretary shall set aside from the amount determined for a State under section 104(c) an amount determined for the State under paragraphs (2) and (3).
 (2)Total amountThe total amount set aside for the program under this section shall be $850,000,000 for each fiscal year.
 (3)State shareThe Secretary shall distribute among the States the total set-aside amount under paragraph (2) so that each State receives an amount equal to the proportion that—
 (A)the amount apportioned to the State for the transportation enhancements program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405); bears to
 (B)the total amount of funds apportioned to all States for that fiscal year for the transportation enhancements program for fiscal year 2009.;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Of the funds and all that follows through shall be obligated under this section in subparagraph (A) and inserting Funds reserved in a State under this section shall be obligated; (ii)by striking subparagraph (B);
 (iii)by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively; and (iv)in subparagraph (B) (as so redesignated), by striking greater than 5,000 and inserting of 5,000 or more; and
								(iv)
 (v)in subparagraph (C) (as so redesignated), by striking ; and and inserting a period; (B)in paragraph (2), by striking paragraph (1)(A)(i) and inserting paragraph (1)(A);
 (C)in paragraph (3)(A)— (i)by striking Except as provided in paragraph (1)(B), the and inserting The; and
 (ii)by striking paragraph (1)(A)(i) both places it appears and inserting paragraph (1)(A); (D)in paragraph (4)(B)—
 (i)in clause (vi), by striking and at the end; (ii)by redesignating clause (vii) as clause (viii); and
 (iii)by inserting after clause (vi) the following:  (vii)a nonprofit entity responsible for the administration of local transportation safety programs; and; and
 (E)in paragraph (5)— (i)by striking For funds reserved and inserting the following:
									
 (A)In generalFor funds reserved; (ii)by striking paragraph (1)(A)(i) and inserting paragraph (1)(A); and
 (iii)by adding at the end the following:  (B)No restriction on suballocationNothing in this section prevents a metropolitan planning organization from further suballocating funds within the boundaries of the metropolitan planning area if a competitive process is implemented for the award of the suballocated funds.; and
 (3)by adding at the end the following:  (h)Annual reports (1)In generalEach State or metropolitan planning organization responsible for carrying out the requirements of this section shall submit to the Secretary an annual report that describes—
 (A)the number of project applications received for each fiscal year, including— (i)the aggregate cost of the projects for which applications are received; and
 (ii)the types of project to be carried out (as described in subsection (b)), expressed as percentages of the total apportionment of the State under subsection (a); and
 (B)the number of projects selected for funding for each fiscal year, including the aggregate cost and location of projects selected.
 (2)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the website of the Department, a copy of each annual report submitted under paragraph (1).
									(i)Expediting infrastructure projects
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall develop regulations or guidance relating to the implementation of this section that encourages the use of the programmatic approaches to environmental reviews, expedited procurement techniques, and other best practices to facilitate productive and timely expenditure for projects that are small, low-impact, and constructed within an existing built environment.
 (2)State processesThe Secretary shall work with State departments of transportation to ensure that any regulation or guidance developed under paragraph (1) is consistently implemented by States and the Federal Highway Administration to avoid unnecessary delays in implementing projects and to ensure the effective use of Federal dollars..
 (b)Conforming amendmentSection 126 of title 23, United States Code, is amended— (1)by striking set-asides.— and all that follows through Funds that in paragraph (1) and inserting set-asides.—Funds that; and
 (2)by striking paragraph (2). (b)Conforming amendmentSection 126(b) of title 23, United States Code, is amended—
 (1)by striking set-asides.— and all that follows through Funds that in paragraph (1) and inserting set-asides.—Funds that; (2)by striking sections 104(d) and 133(d) and inserting sections 104(d), 133(d), and 213(c); and
 (3)by striking paragraph (2). 1017.Consolidation of programsSection 1519(a) of MAP–21 (Public Law 112–141; 126 Stat. 574) is amended in the matter preceding paragraph (1) by striking fiscal years 2013 and 2014 and inserting fiscal years 2013 through 2021.
				1018.State flexibility for National Highway System modifications
 (a)National Highway System flexibilityNot later than 90 days after the date of enactment of this Act, the Secretary shall issue guidance relating to working with State departments of transportation that request assistance from the division offices of the Federal Highway Administration—
 (1)to review roads classified as principal arterials in the State that were added to the National Highway System as of October 1, 2012, so as to comply with section 103 of title 23, United States Code; and
 (2)to identify any necessary functional classification changes to rural and urban principal arterials. (b)Administrative actionsThe Secretary shall direct the division offices of the Federal Highway Administration to work with the applicable State department of transportation that requests assistance under this section—
 (1)to assist in the review of roads in accordance with guidance issued under subsection (a); (2)to expeditiously review and facilitate requests from States to reclassify roads classified as principal arterials; and
 (3)in the case of a State that requests the withdrawal of reclassified roads from the National Highway System under section 103(b)(3) of title 23, United States Code, to carry out that withdrawal if the inclusion of the reclassified road in the National Highway System is not consistent with the needs and priorities of the community or region in which the reclassified road is located.
 (c)National Highway System modification regulationsThe Secretary shall— (1)review the National Highway System modification process described in appendix D of part 470 of title 23, Code of Federal Regulations (or successor regulations); and
 (2)take any action necessary to ensure that a State may submit to the Secretary a request to modify the National Highway System by withdrawing a road from the National Highway System.
 (d)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes a description of—
 (1)each request for reclassification of National Highway System roads; (2)the status of each request; and
 (3)if applicable, the justification for the denial by the Secretary of a request. (e)Modifications to the National Highway SystemSection 103(b)(3)(A) of title 23, United States Code, is amended—
 (1)in the matter preceding clause (i)— (A)by striking , including any modification consisting of a connector to a major intermodal terminal,; and
 (B)by inserting , including any modification consisting of a connector to a major intermodal terminal or the withdrawal of a road from that system, after the National Highway System; and
 (2)in clause (ii)— (A)by striking (ii) enhances and inserting (ii)(I) enhances;
 (B)by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
								
 (II)in the case of the withdrawal of a road, is reasonable and appropriate.. 1019.Toll roads, bridges, tunnels, and ferriesSection 129(a) of title 23, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (B)—
 (i)by striking (other than a highway on the Interstate System); and (ii)by inserting non-HOV after toll-free each place it appears;
 (B)by striking subparagraph (C); and (C)by redesignating subparagraphs (D) through (I) as subparagraphs (C) through (H), respectively;
 (2)by striking paragraph (4) and paragraph (6); (3)by redesignating paragraphs (5), (7), (8), (9), and (10) as paragraphs (4), (5), (6), (7), and (9), respectively;
 (4)in paragraph (4)(B) (as so redesignated), by striking the Federal-aid system and inserting Federal-aid highways; and (5)by inserting after paragraph (7) (as so redesignated) the following:
						
 (8)Equal access for motorcoachesA private motorcoach that serves the public shall be provided access to a toll facility under the same rates, terms, and conditions as public transportation buses in the State..
 1020.HOV facilitiesSection 166 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)by striking paragraph (4) and inserting the following:  (4)High occupancy toll vehicles (A)In generalThe State agency may allow vehicles not otherwise exempt under this subsection to use the HOV facility if the operators of the vehicles pay a toll charged by the agency for use of the facility and the agency—
 (i)establishes a program that addresses how motorists can enroll and participate in the toll program; (ii)in the case of a high occupancy vehicle facility that affects a metropolitan area, submits to the Secretary a written statement that the metropolitan planning organization designated under section 134 for the area has been consulted concerning the placement and amount of tolls on the converted facility;
 (iii)develops, manages, and maintains a system that will automatically collect the toll; and (iv)establishes policies and procedures—
 (I)to manage the demand to use the facility by varying the toll amount that is charged; (II)to enforce violations of the use of the facility; and
 (III)to ensure that private motorcoaches that serve the public are provided access to the facility under the same rates, terms, and conditions, as public transportation buses in the State.
 (B)Exemption from tollsIn levying a toll on a facility under subparagraph (A), a State agency may— (i)designate classes of vehicles that are exempt from the toll; and
 (ii)charge different toll rates for different classes of vehicles.;  (B)in paragraph (5), by striking subparagraph (A) and inserting the following:
							
 (A)Inherently low emission vehicleIf a State agency establishes procedures for enforcing the restrictions on the use of a HOV facility by vehicles described in clauses (i) and (ii), the State agency may allow the use of the HOV facility by—
 (i)alternative fuel vehicles; and (ii)any motor vehicle described in section 30D(d)(1) of the Internal Revenue Code of 1986.; 
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)by striking Tolls and inserting Notwithstanding section 301, tolls; and (ii)by striking notwithstanding section 301 and, except as provided in paragraphs (2) and (3);
 (B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2); and
 (3)in subsection (d)(1), by striking subparagraphs (D) and (E) and inserting the following:  (D)Maintenance of operating performance (i)Submission of planNot later than 180 days after the date on which a facility is degraded under paragraph (2), the State agency with jurisdiction over the facility shall submit to the Secretary for approval a plan that details the actions the State agency will take to bring the facility into compliance with the minimum average operating speed performance standard through changes to operation of the facility, including—
 (I)increasing the occupancy requirement for HOV lanes; (II)varying the toll charged to vehicles allowed under subsection (b) to reduce demand;
 (III)discontinuing allowing non-HOV vehicles to use HOV lanes under subsection (b); or (IV)increasing the available capacity of the HOV facility.
 (ii)Notice of approval or disapprovalNot later than 60 days after the date of receipt of a plan under clause (i), the Secretary shall provide to the State agency a written notice indicating whether the Secretary has approved or disapproved the plan based on a determination of whether the implementation of the plan will bring the HOV facility into compliance.
 (iii)Biannual progress updatesUntil the date on which the Secretary determines that the State agency has brought the HOV facility into compliance with this subsection, the State agency shall submit biannual updates that describe—
 (I)the actions taken to bring the HOV facility into compliance; and (II)the progress made by those actions.
 (E)ComplianceThe Secretary shall subject the State to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations), until the performance is no longer degraded, if—
 (i)the State agency fails to submit an approved action plan under subparagraph (D) to bring a degraded facility into compliance; or
 (ii)after the State submits and the Secretary approves an action plan under subparagraph (D), the Secretary determines that, on a date that is not earlier than 1 year after the approval of the action plan, the State agency is not making significant progress toward bringing the HOV facility into compliance with the minimum average operating speed performance standard..
 1021.Interstate system reconstruction and rehabilitation pilot programSection 1216(b) of the Transportation Equity Act for the 21st Century (Public Law 105–178; 112 Stat. 212) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A), by striking the age, condition, and intensity of use of the facility and inserting an analysis demonstrating that the facility has a significant age, condition, or intensity of use to require expedited reconstruction or rehabilitation;
 (B)in subparagraph (D)(iii), by inserting , and that demonstrates the capability of that agency to perform or oversee the building, operation, and maintenance of a toll expressway system meeting criteria for the Interstate System before the semicolon at the end; and
 (C)by adding at the end the following:  (E)An analysis showing how the State plan for implementing tolls on the facility takes into account the interests and use of local, regional, and interstate travelers.
 (F)An explanation of how the State will collect tolls using electronic toll collection, including at highway speeds, if practicable.
 (G)A plan describing the proposed location for the collection of tolls on the facility, including any locations in proximity to a State border.
 (H)Approved documentation that the project— (i)has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)complies with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).;
 (2)by striking paragraphs (4) and (6); (3)by redesignating paragraph (5) as paragraph (4);
 (4)in paragraph (4)(as so redesignated)— (A)in the matter preceding subparagraph (A), by striking Before the Secretary may permit and inserting As a condition of permitting;
 (B)in subparagraph (A)— (i)in the matter preceding clause (i), by striking for— and inserting for permissible uses described in section 129(a)(3) of title 23, United States Code; and; and
 (ii)by striking clauses (i) through (iii); (5)by inserting after paragraph (4) (as so redesignated) the following:
						
							(5)Application processing procedure
 (A)In generalNot later than 60 days after receipt of an application under this subsection, the Secretary shall provide to the applicant a written notice informing the applicant whether—
 (i)the application is complete and meets all requirements under this subsection; or (ii)additional information or materials are needed—
 (I)to complete the application; or (II)to meet the eligibility requirements under paragraph (3).
										(B)Additional information or materials
 (i)In generalNot later than 60 days after receipt of an application, the Secretary shall— (I)identify any additional information or materials that are needed under subparagraph (A)(ii); and
 (II)provide to the applicant written notice specifying the details of the additional required information or materials.
 (ii)Amended applicationNot later than 60 days after receipt of the additional information under clause (i), the Secretary shall determine if the amended application is complete and meets all requirements under this subsection.
 (C)Technical assistanceOn the request of a State, the Secretary shall provide technical assistance to facilitate the development of a complete application under this paragraph that is likely to satisfy the eligibility criteria under paragraph (3).
 (D)Approval of applicationOn written notice by the Secretary that the application is complete and meets all requirements of this subsection, the project is considered approved and shall be permitted to participate in the program under this subsection.
								(E)Limitation on approved application
 (i)In generalFor an application received under this subsection on or after the date of enactment of the DRIVE Act for the reconstruction or rehabilitation of a facility, a State shall—
 (I)not later than 1 year after the date on which the application is approved, issue a solicitation for a contract to provide for the reconstruction or rehabilitation of the facility; and
 (II)not later than 2 years after the date on which the application is approved, execute a contract for the reconstruction or rehabilitation of the facility.
 (ii)Prior applicationsFor an application that received a conditional provisional approval under this subsection before the date of enactment of the DRIVE Act, for the reconstruction or rehabilitation of a facility, a State shall—
 (I)not later than 1 year after the date of enactment of the DRIVE Act, issue a solicitation for a contract to provide for the reconstruction or rehabilitation of the facility; and
 (II)not later than 2 years after the date of enactment of the DRIVE Act, execute a contract for the reconstruction or rehabilitation of the facility. (iii)Cancellation or extensionIf an applicable deadline under clause (i) or (ii) is not met, the Secretary shall—
 (I)cancel the application approval; or (II)grant an extension of not more than 1 year for the applicable deadline, on the condition that—
 (aa)there has been demonstrable progress toward meeting the applicable requirements; and (bb)the requirements are likely to be met within 1 year.
 (6)Limitation on the use of national highway performance program fundsDuring the term of the pilot program, funds apportioned for the national highway performance program under section 104(b)(1) of title 23, United States Code, may not be used for a facility for which tolls are being collected under the pilot program unless the funds are used for a maintenance purpose, as defined in section 101(a) of title 23, United States Code.; 
 (6)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; (7)by inserting after paragraph (6) the following:
						
 (7)WithdrawalA State may elect to withdraw participation of the State in the pilot program at any time.; and (8)in paragraph (8) (as redesignated by paragraph (6)), by inserting after the date of enactment of the DRIVE Act after 10 years.
					1022.Emergency relief for federally owned roads
 (a)EligibilitySection 125(d)(3) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking or at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
							
 (C)projects eligible for assistance under this section located on tribal transportation facilities, Federal lands transportation facilities, or other federally owned roads that are open to public travel (as defined in subsection (e)(1)).. 
 (b)DefinitionSection 125(e) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:
						
 (1)DefinitionsIn this subsection: (A)Open to public travelThe term open to public travel means, with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road—
 (i)is maintained; (ii)is open to the general public; and
 (iii)can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration.
 (B)Standard passenger vehicleThe term standard passenger vehicle means a vehicle with 6 inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground.. 
 1023.Bridges requiring closure or load restrictionsSection 144(h) of title 23, United States Code, is amended— (1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Bridges requiring closure or load restrictions (A)Bridges owned by Federal agencies or tribal governmentsIf a Federal agency or tribal government fails to ensure that any highway bridge that is open to public travel and located in the jurisdiction of the Federal agency or tribal government is properly closed or restricted to loads that the bridge can carry safely, the Secretary—
 (i)shall, on learning of the need to close or restrict loads on the bridge, require the Federal agency or tribal government to take action necessary—
 (I)to close the bridge within 48 hours; or (II)within 30 days, to restrict public travel on the bridge to loads that the bridge can carry safely; and
 (ii)may, if the Federal agency or tribal government fails to take action required under clause (i), withhold all funding authorized under this title for the Federal agency or tribal government..
						
 (B)Other bridgesIf a State fails to ensure that any highway bridge, other than a bridge described in subparagraph (A), that is open to public travel and is located within the boundaries of the State is properly closed or restricted to loads the bridge can carry safely, the Secretary—
 (i)shall, on learning of the need to close or restrict loads on the bridge, require the State to take action necessary—
 (I)to close the bridge within 48 hours; or (II)within 30 days, to restrict public travel on the bridge to loads that the bridge can carry safely; and
 (ii)may, if the State fails to take action required under clause (i), withhold approval for Federal-aid projects in that State.; and
 (3)in paragraph (8) (as redesignated by paragraph (1)), by striking (6) and inserting (7). 1024.National electric vehicle charging and natural gas fueling corridors (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 150 the following:
						
							151.National electric vehicle charging and natural gas fueling corridors
 (a)In generalNot later than 1 year after the date of enactment of the DRIVE Act, the Secretary shall designate national electric vehicle charging and natural gas fueling corridors that identify the near- and long-term need for, and location of, electric vehicle charging infrastructure and natural gas fueling infrastructure at strategic locations along major national highways to improve the mobility of passenger and commercial vehicles that employ electric and natural gas fueling technologies across the United States.
 (b)Designation of corridorsIn designating the corridors under subsection (a), the Secretary shall— (1)solicit nominations from State and local officials for facilities to be included in the corridors;
 (2)incorporate existing electric vehicle charging and natural gas fueling corridors designated by a State or group of States; and
 (3)consider the demand for, and location of, existing electric vehicle charging and natural gas fueling infrastructure.
 (c)StakeholdersIn designating corridors under subsection (a), the Secretary shall involve, on a voluntary basis, stakeholders that include—
 (1)the heads of other Federal agencies; (2)State and local officials;
 (3)representatives of— (A)energy utilities;
 (B)the electric and natural gas vehicle industries; (C)the freight and shipping industry;
 (D)clean technology firms; (E)the hospitality industry;
 (F)the restaurant industry; and (G)highway rest stop vendors; and
 (4)such other stakeholders as the Secretary determines to be necessary. (d)RedesignationNot later than 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, the Secretary shall update and redesignate the corridors.
 (e)ReportDuring designation and redesignation of the corridors under this section, the Secretary shall issue a report that—
 (1)identifies electric vehicle charging and natural gas fueling infrastructure and standardization needs for electricity providers, natural gas providers, infrastructure providers, vehicle manufacturers, electricity purchasers, and natural gas purchasers; and
 (2)establishes an aspirational goal of achieving strategic deployment of electric vehicle charging and natural gas fueling infrastructure in those corridors by the end of fiscal year 2021..
 (b)Conforming amendmentThe analysis of chapter 1 of title 23, United States Code, is amended by striking the item relating to section 151 and inserting the following:
						151. National Electric Vehicle Charging and Natural Gas Fueling Corridors..
					1025.Asset management
 (a)Section 119(f)(2) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking structurally deficient and inserting being in poor condition; and
 (2)in subparagraph (B), by striking structurally deficient and inserting being in poor condition. (b)Section 144 of title 23, United States Code, is amended—
 (1)in subsection (a)(1)(B), by striking deficient ; and (2)in subsection (b)(5), by striking each structurally deficient bridge and inserting each bridge in poor condition.
 (c)Section 202(d) of title 23, United States Code, is amended— (1)in paragraph (1), by striking deficient;
 (2)in paragraph (2)(B), by striking deficient; and (3)in paragraph (3)—
 (A)in subparagraph (A), by striking the semicolon at the end and inserting ; and; (B)in subparagraph (B), by striking ; and at the end and inserting a period; and
 (C)by striking subparagraph (C). 1026.Tribal transportation program amendmentSection 202 of title 23, United States Code, is amended—
 (1)in subsection (a)(6), by striking 6 percent and inserting 5 percent; and (2)in subsection (d)(2), in the matter preceding subparagraph (A) by striking 2 percent and inserting 3 percent.
					1027.Nationally significant Federal lands and Tribal projects program
 (a)PurposeThe Secretary shall establish a nationally significant Federal lands and tribal projects program (referred to in this section as the program) to provide funding to construct, reconstruct, or rehabilitate nationally significant Federal lands and tribal transportation projects.
					(b)Eligible applicants
 (1)In generalExcept as provided in paragraph (2), entities eligible to receive funds under sections 201, 202, 203, and 204 of title 23, United States Code, may apply for funding under the program.
 (2)Special ruleA State, county, or unit of local government may only apply for funding under the program if sponsored by an eligible Federal land management agency or Indian tribe.
 (c)Eligible projectsAn eligible project under the program shall be a single continuous project— (1)on a Federal lands transportation facility, a Federal lands access transportation facility, or a Tribal transportation facility (as those terms are defined in section 101 of title 23, United States Code), except that such facility is not required to be included on an inventory described in sections 202 or 203 of title 23, United States Code;
 (2)for which completion of activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been demonstrated through—
 (A)a record of decision with respect to the project;
 (B)a finding that the project has no significant impact; or
 (C)a determination that the project is categorically excluded; and
 (3)having an estimated cost, based on the results of preliminary engineering, equal to or exceeding $25,000,0000, with priority consideration given to projects with an estimated cost equal to or exceeding $50,000,000.
						(d)Eligible activities
 (1)In generalSubject to paragraph (2), an eligible applicant receiving funds under the program may only use the funds for construction, reconstruction, and rehabilitation activities.
 (2)Ineligible activitiesAn eligible applicant may not use funds received under the program for activities relating to project design.
 (e)ApplicationsEligible applicants shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.
 (f)Selection criteriaIn selecting a project to receive funds under the program, the Secretary shall consider the extent to which the project—
 (1)furthers the goals of the Department, including state of good repair, environmental sustainability, economic competitiveness, quality of life, and safety;
 (2)improves the condition of critical multimodal transportation facilities; (3)needs construction, reconstruction, or rehabilitation;
 (4)is included in or eligible for inclusion in the National Register of Historic Places; (5)enhances environmental ecosystems;
 (6)uses new technologies and innovations that enhance the efficiency of the project; (7)is supported by funds, other than the funds received under the program, to construct, maintain, and operate the facility;
 (8)spans 2 or more States; and (9)serves land owned by multiple Federal agencies or Indian tribes.
 (g)Federal shareThe Federal share of the cost of a project shall be 95 percent.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2016 through 2021, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts were appropriated.
 1028.Federal lands programmatic activitiesSection 201(c) of title 23, United States Code, is amended— (1)in paragraph (6)(A)—
 (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; (B)in the matter preceding subclause (I) (as so redesignated), by striking The Secretaries and inserting the following:
							
 (i)In generalThe Secretaries; (C)by inserting a period after tribal transportation program; and
 (D)by striking in accordance with and all that follows through including— and inserting the following:  (ii)RequirementData collected to implement the tribal transportation program shall be in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
 (iii)InclusionsData collected under this paragraph includes—; and (2)by striking paragraph (7) and inserting the following—
						
 (7)Cooperative research and technology deploymentThe Secretary may conduct cooperative research and technology deployment in coordination with Federal land management agencies, as determined appropriate by the Secretary.
							(8)Funding
 (A)In generalTo carry out the activities described in this subsection for Federal lands transportation facilities, Federal lands access transportation facilities, and other federally owned roads open to public travel (as that term is defined in section 125(e)), the Secretary shall combine and use not greater than 5 percent for each fiscal year of the funds authorized for programs under sections 203 and 204.
 (B)Other activitiesIn addition to the activities described in subparagraph (A), funds described under that subparagraph may be used for—
 (i)bridge inspections on any federally owned bridge even if that bridge is not included on the inventory described under section 203; and
 (ii)transportation planning activities carried out by Federal land management agencies eligible for funding under this chapter..
 1029.Federal lands transportation programSection 203 of title 23, United States Code, is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (B), by striking operation and inserting capital, operations,; and (B)in subparagraph (D), by striking subparagraph (A)(iv) and inserting subparagraph (A)(iv)(I);
 (2)in subsection (b)— (A)in paragraph (1)(B)—
 (i)in clause (iv), by striking and at the end; (ii)in clause (v), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (vi)the Bureau of Reclamation; and
 (vii)independent Federal agencies with natural resource and land management responsibilities.; and (B)in paragraph (2)(B), in the matter preceding clause (i), by inserting performance management, including after support; and
 (3)in subsection (c)(2)(B), by adding at the end the following:  (vi)The Bureau of Reclamation.. 
 1030.Innovative project deliverySection 120(c)(3) of title 23, United States Code, is amended— (1)in subparagraph (A)(ii)—
 (A)by inserting engineering, or design approaches, after technologies,; and (B)by striking or contracting and inserting or contracting or project delivery; and
 (2)in subparagraph (B)(iii), by inserting and alternative bidding before the semicolon at the end. BAcceleration of project delivery 1101.Categorical exclusion for projects of limited Federal assistanceSection 1317 of MAP-21 (23 U.S.C. 109 note; Public Law 112–141) is amended—
 (1)in the matter preceding paragraph (1), by striking Not later than and inserting the following:  (a)In generalNot later than; and
 (2)by adding at the end the following:  (b)Inflationary adjustmentThe dollar amounts described in subsection (a) shall be adjusted for inflation—
 (1)effective October 1, 2015, to reflect changes since July 1, 2012, in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor; and
 (2)effective October 1, 2016, and each succeeding October 1, to reflect changes for the preceding 12-month period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..
					1102.Programmatic agreement template
 (a)In generalSection 1318 of MAP-21 (23 U.S.C. 109 note; Public Law 112–141) is amended by adding at the end the following:
						
							(e)Programmatic agreement template
 (1)In generalThe Secretary shall develop a template programmatic agreement described in subsection (d) that provides for efficient and adequate procedures for evaluating Federal actions described in section 771.117(c) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
 (2)Use of templateThe Secretary— (A)on receipt of a request from a State, shall use the template programmatic agreement developed under paragraph (1) in carrying out this section; and
 (B)on consent of the applicable State, may modify the template as necessary to address the unique needs and characteristics of the State.
 (3)Outcome measurementsThe Secretary shall establish a method to verify that actions described in section 771.117(c) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this subsection), are evaluated and documented in a consistent manner by the State that uses the template programmatic agreement under this subsection..
 (b)Categorical exclusion determinationsNot later than 30 days after the date of enactment of this Act, the Secretary shall revise section 771.117(g) of title 23, Code of Federal Regulations, to allow a programmatic agreement under this section to include responsibility for making categorical exclusion determinations—
 (1)for actions described in subsections (c) and (d) of section 771.117 of title 23, Code of Federal Regulations; and
 (2)that meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), and are identified in the programmatic agreement.
						1103.Agency coordination
 (a)Roles and responsibility of lead agencySection 139(c)(6) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (C)to consider and respond to comments received from participating agencies on matters within the special expertise or jurisdiction of the participating agencies..
 (b)Participating agency responsibilitiesSection 139(d) of title 23, United States Code, is amended by adding at the end the following:  (8)Participating agency responsibilitiesAn agency participating in the collaborative environmental review process under this section shall—
 (A)provide comments, responses, studies, or methodologies on those areas within the special expertise or jurisdiction of the Federal participating or cooperating agency; and
 (B)use the process to address any environmental issues of concern to the participating or cooperating agency..
 1104.Initiation of environmental review processSection 139 of title 23, United States Code, is amended— (1)in subsection (a), by striking paragraph (6) and inserting the following:
						
							(6)Project
 (A)In generalThe term project means any highway project, public transportation capital project, or multimodal project that, if implemented as proposed by the project sponsor, would require approval by any operating administration or secretarial office within the Department.
 (B)ConsiderationsFor purposes of this paragraph, the Secretary shall take into account, if known, any sources of Federal funding or financing identified by the project sponsor, including discretionary grant, loan, and loan guarantee programs administered by the Department.;
 (2)in subsection (e)— (A)in paragraph (1), by inserting (including any additional information that the project sponsor considers to be important to initiate the process for the proposed project) after location of the proposed project; and
 (B)by adding at the end the following:  (3)Review of applicationNot later than 45 days after the date on which an application is received by the Secretary under this subsection, the Secretary shall provide to the project sponsor a written response that, as applicable—
 (A)describes the determination of the Secretary— (i)to initiate the environmental review process, including a timeline and an expected date for the publication in the Federal Register of the relevant notice of intent; or
 (ii)to decline the application, including an explanation of the reasons for that decision; or (B)requests additional information, and provides to the project sponsor an accounting, regarding what is necessary to initiate the environmental review process.
									(4)Request to designate a lead agency
 (A)In generalAny project sponsor may submit a request to the Secretary to designate a specific operating administration or secretarial office within the Department of Transportation to serve as the Federal lead agency for a project.
 (B)Proposed scheduleA request under subparagraph (A) may include a proposed schedule for completing the environmental review process.
									(C)Secretarial action
 (i)In generalIf a request under subparagraph (A) is received, the Secretary shall respond to the request not later than 45 days after the date of receipt.
 (ii)RequirementsThe response shall—
 (I)approve the request; (II)deny the request, with an explanation of the reasons; or
 (III)require the submission of additional information. (iii)Additional informationIf additional information is submitted in accordance with clause (ii)(III), the Secretary shall respond to that submission not later than 45 days after the date of receipt.; and
 (3)in subsection (f)(4), by adding at the end the following:  (E)Reduction of duplication (i)In generalIn carrying out this paragraph, the lead agency shall reduce duplication, to the maximum extent practicable, between—
 (I)the evaluation of alternatives under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (II)the evaluation of alternatives in the metropolitan transportation planning process under section 134 of title 23, United States Code, or an environmental review process carried out under State law (referred to in this subparagraph as a State environmental review process).
 (ii)Consideration of alternativesThe lead agency may eliminate from detailed consideration an alternative proposed in an environmental impact statement regarding a project if, as determined by the lead agency—
 (I)the alternative was considered in a metropolitan planning process or a State environmental review process by a metropolitan planning organization or a State or local transportation agency, as applicable;
 (II)the lead agency provided guidance to the metropolitan planning organization or State or local transportation agency, as applicable, regarding analysis of alternatives in the metropolitan planning process or State environmental review process, including guidance on the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other requirements of Federal law necessary for approval of the project;
 (III)the applicable metropolitan planning process or State environmental review process included an opportunity for public review and comment;
 (IV)the applicable metropolitan planning organization or State or local transportation agency rejected the alternative after considering public comments;
 (V)the Federal lead agency independently reviewed the alternative evaluation approved by the applicable metropolitan planning organization or State or local transportation agency; and
 (VI)the Federal lead agency has determined— (aa)in consultation with Federal participating or cooperating agencies, that the alternative to be eliminated from consideration is not necessary for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (bb)with the concurrence of Federal agencies with jurisdiction over a permit or approval required for a project, that the alternative to be eliminated from consideration is not necessary for any permit or approval under any other Federal law..
					1105.Improving collaboration for accelerated decision making
 (a)Coordination and schedulingSection 139(g)(1)(B)(i) of title 23, United States Code, is amended— (1)by striking The lead agency and inserting For a project requiring an environmental impact statement or environmental assessment, the lead agency; and
 (2)by striking may and inserting shall. (b)Issue identification and resolutionSection 139(h) of title 23, United States Code, is amended—
 (1)in paragraph (4)(C), by striking paragraph (5) and and inserting paragraph (5); (2)in paragraph (5)(A)(ii)(I), by inserting , including modifications to the project schedule after review process; and
 (3)in paragraph (6)(B), by striking clause (ii) and inserting the following:  (ii)Description of dateThe date referred to in clause (i) is 1 of the following:
 (I)The date that is 30 days after the date for rendering a decision as described in the project schedule established pursuant to subsection (g)(1)(B).
 (II)If no schedule exists, the later of— (aa)the date that is 180 days after the date on which an application for the permit, license or approval is complete; or
 (bb)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (III)A modified date consistent with subsection (g)(1)(D).. 1106.Accelerated decisionmaking in environmental reviews (a)In generalSection 139 of title 23, United States Code, is amended by adding at the end the following:
						
							(n)Accelerated decisionmaking in environmental reviews
 (1)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement in response to comments that are minor and are confined to factual corrections or explanations regarding why the comments do not warrant additional agency response, the lead agency may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets shall—
 (A)cite the sources, authorities, or reasons that support the position of the lead agency; and (B)if appropriate, indicate the circumstances that would trigger agency reappraisal or further response.
 (2)IncorporationTo the maximum extent practicable, the lead agency shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (A)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (B)there are significant new circumstances or information that— (i)are relevant to environmental concerns; and
 (ii)bear on the proposed action or the impacts of the proposed action.. (b)RepealSection 1319 of MAP–21 (42 U.S.C. 4332a) is repealed.
 1107.Improving transparency in environmental reviewsSection 139 of title 23, United States Code (as amended by section 1106(a)), is amended by adding at the end the following:
					
						(o)Reviews, approvals, and permitting platform
 (1)In generalNot later than 2 years after the date of enactment of this subsection, the Secretary shall establish an online platform and, in coordination with agencies described in paragraph (2), issue reporting standards to make publicly available the status of reviews, approvals, and permits required for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or other applicable Federal laws for projects and activities requiring an environmental assessment or an environmental impact statement.
 (2)Federal agency participationA Federal agency of jurisdiction over a review, approval, or permit described in paragraph (1) shall provide status information in accordance with the standards established by the Secretary under paragraph (1).
 (3)State responsibilitiesA State that is assigned and assumes responsibilities under section 326 or 327 shall provide applicable status information in accordance with standards established by the Secretary under paragraph (1)..
 1108.Integration of planning and environmental reviewSection 168 of title 23, United States Code, is amended to read as follows:  168.Integration of planning and environmental review (a)DefinitionsIn this section, the following definitions apply:
 (1)Environmental review processThe term environmental review process means the process for preparing for a project an environmental impact statement, environmental assessment, categorical exclusion, or other document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Lead agencyThe term lead agency has the meaning given the term in section 139(a). (3)Planning productThe term planning product means a decision, analysis, study, or other documented information that is the result of an evaluation or decisionmaking process carried out by a metropolitan planning organization or a State, as appropriate, during metropolitan or statewide transportation planning under section 134 or 135, respectively.
 (4)ProjectThe term project has the meaning given the term in section 139(a). (b)Adoption of planning products for use in NEPA proceedings (1)In generalSubject to subsection (d), the Federal lead agency for a project may adopt and use a planning product in proceedings relating to any class of action in the environmental review process of the project.
 (2)IdentificationIf the Federal lead agency makes a determination to adopt and use a planning product, the Federal lead agency shall identify the agencies that participated in the development of the planning products.
 (3)Partial adoption of planning productsThe Federal lead agency may— (A)adopt an entire planning product under paragraph (1); or
 (B)select portions of a planning project under paragraph (1) for adoption. (4)TimingA determination under paragraph (1) with respect to the adoption of a planning product may—
 (A)be made at the time the lead agencies decide the appropriate scope of environmental review for the project; or
 (B)occur later in the environmental review process, as appropriate.
									(c)Applicability
 (1)Planning decisionsThe lead agency in the environmental review process may adopt decisions from a planning product, including—
 (A)whether tolling, private financial assistance, or other special financial measures are necessary to implement the project;
 (B)a decision with respect to general travel corridor or modal choice, including a decision to implement corridor or subarea study recommendations to advance different modal solutions as separate projects with independent utility;
 (C)the purpose and the need for the proposed action; (D)preliminary screening of alternatives and elimination of unreasonable alternatives;
 (E)a basic description of the environmental setting; (F)a decision with respect to methodologies for analysis; and
 (G)an identification of programmatic level mitigation for potential impacts of transportation projects, including—
 (i)measures to avoid, minimize, and mitigate impacts at a regional or national scale;
 (ii)investments in regional ecosystem and water resources; and
 (iii)a programmatic mitigation plan developed in accordance with section 169.
 (2)Planning analysesThe lead agency in the environmental review process may adopt analyses from a planning product, including—
 (A)travel demands; (B)regional development and growth;
 (C)local land use, growth management, and development; (D)population and employment;
 (E)natural and built environmental conditions; (F)environmental resources and environmentally sensitive areas;
 (G)potential environmental effects, including the identification of resources of concern and potential indirect and cumulative effects on those resources; and
 (H)mitigation needs for a proposed action, or for programmatic level mitigation, for potential effects that the Federal lead agency determines are most effectively addressed at a regional or national program level.
 (d)ConditionsThe lead agency in the environmental review process may adopt and use a planning product under this section if the lead agency determines, with the concurrence of other participating agencies with relevant expertise and project sponsors, as appropriate, that the following conditions have been met:
 (1)The planning product was developed through a planning process conducted pursuant to applicable Federal law.
 (2)The planning product was developed in consultation with appropriate Federal and State resource agencies and Indian tribes.
 (3)The planning process included broad multidisciplinary consideration of systems-level or corridor-wide transportation needs and potential effects, including effects on the human and natural environment.
 (4)The planning process included public notice that the planning products produced in the planning process may be adopted during a subsequent environmental review process in accordance with this section.
 (5)During the environmental review process, the lead agency has— (A)made the planning documents available for public review and comment;
 (B)provided notice of the intention of the lead agency to adopt the planning product; and
 (C)considered any resulting comments. (6)There is no significant new information or new circumstance that has a reasonable likelihood of affecting the continued validity or appropriateness of the planning product.
 (7)The planning product has a rational basis and is based on reliable and reasonably current data and reasonable and scientifically acceptable methodologies.
 (8)The planning product is documented in sufficient detail to support the decision or the results of the analysis and to meet requirements for use of the information in the environmental review process.
 (9)The planning product is appropriate for adoption and use in the environmental review process for the project and is incorporated in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 1502.21 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the DRIVE Act).
 (e)Effect of adoptionAny planning product adopted by the Federal lead agency in accordance with this section may be— (1)incorporated directly into an environmental review process document or other environmental document; and
 (2)relied on and used by other Federal agencies in carrying out reviews of the project.
								(f)Rules of construction
 (1)In generalThis section does not make the environmental review process applicable to the transportation planning process conducted under this title and chapter 53 of title 49.
 (2)Transportation planning activitiesInitiation of the environmental review process as a part of, or concurrently with, transportation planning activities does not subject transportation plans and programs to the environmental review process.
 (3)Planning productsThis section does not affect the use of planning products in the environmental review process pursuant to other authorities under any other provision of law or restrict the initiation of the environmental review process during planning..
 1109.Use of programmatic mitigation plansSection 169(f) of title 23, United States Code, is amended— (1)by striking may use and inserting shall consider; and
 (2)by inserting or other Federal environmental law before the period at the end. 1110.Adoption of Departmental environmental documents (a)In generalTitle 49, United States Code, is amended by inserting after section 306 the following:
						
							307.Adoption of Departmental environmental documents
 (a)In generalAn operating administration or secretarial office within the Department may adopt any draft environmental impact statement, final environmental impact statement, environmental assessment, or any other document issued under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by another operating administration or secretarial office within the Department—
 (1)without recirculating the document (except that a final environmental impact statement shall be recirculated prior to adoption); and
 (2)if the operating administration or secretarial office adopting the document certifies that the project is substantially the same as the project reviewed under the document to be adopted.
 (b)Cooperating agencyAn adopting operating administration or secretarial office that was a cooperating agency and certifies that the project is substantially the same as the project reviewed under the document to be adopted and that the comments and suggestions in the document its comments and suggestions have been addressed may adopt a document described in subsection (a) without recirculating the document..
 (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by striking the item relating to section 307 and inserting the following:
						Sec. 307. Adoption of Departmental environmental documents..
 1111.Technical assistance for StatesSection 326 of title 23, United States Code, is amended— (1)in subsection (c)—
 (A)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and (B)by inserting after paragraph (1) the following:
							
 (2)Assistance to StatesOn request of a Governor of a State, the Secretary shall provide to the State technical assistance, training, or other support relating to—
 (A)assuming responsibility under subsection (a); (B)developing a memorandum of understanding under this subsection; or
 (C)addressing a responsibility in need of corrective action under subsection (d)(1)(B).; and (2)in subsection (d), by striking paragraph (1) and inserting the following:
						
 (1)Termination by SecretaryThe Secretary may terminate the participation of any State in the program, if— (A)the Secretary determines that the State is not adequately carrying out the responsibilities assigned to the State;
 (B)the Secretary provides to the State— (i)a notification of the determination of noncompliance;
 (ii)a period of not less than 120 days to take such corrective action as the Secretary determines to be necessary to comply with the applicable agreement; and
 (iii)on request of the Governor of the State, a detailed description of each responsibility in need of corrective action regarding an inadequacy identified under subparagraph (A); and
 (C)the State, after the notification and period described in clauses (i) and (ii) of subparagraph (B), fails to take satisfactory corrective action, as determined by the Secretary..
 1112.Surface transportation project delivery programSection 327(j) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:
					
 (1)Termination by SecretaryThe Secretary may terminate the participation of any State in the program if— (A)the Secretary determines that the State is not adequately carrying out the responsibilities assigned to the State;
 (B)the Secretary provides to the State— (i)a notification of the determination of noncompliance;
 (ii)a period of not less than 120 days to take such corrective action as the Secretary determines to be necessary to comply with the applicable agreement; and
 (iii)on request of the Governor of the State, a detailed description of each responsibility in need of corrective action regarding an inadequacy identified under subparagraph (A); and
 (C)the State, after the notification and period provided under subparagraph (B), fails to take satisfactory corrective action, as determined by the Secretary..
				1113.Categorical exclusions for multimodal projects
 (a)Multimodal project definedSection 139(a) of title 23, United States Code, is amended by striking paragraph (5) and inserting the following:
						
 (5)Multimodal projectThe term multimodal project means a project that requires approval by more than 1 Department of Transportation operating administration or secretarial office..
 (b)Application of categorical exclusions for multimodal projectsSection 304 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking operating authority that is not the lead authority with respect to a project and inserting operating administration or secretarial office that has expertise but is not the lead authority with respect to a proposed multimodal project; and
 (B)by striking paragraph (2) and inserting the following:  (2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a proposed multimodal project.;
 (2)in subsection (b), by striking under this title and inserting by the Secretary of Transportation; (3)in subsection (c)—
 (A)in the matter preceding paragraph (1)— (i)by striking a categorical exclusion designated under the implementing regulations or and inserting a categorical exclusion designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) implementing regulations or; and
 (ii)by striking other components of the and inserting a proposed multimodal; and (B)by striking paragraphs (1) through (5) and inserting the following:
								
 (1)the lead authority makes a determination, in consultation with the cooperating authority, on the applicability of a categorical exclusion to a proposed multimodal project;
 (2)the cooperating authority does not object to the determination of the lead authority of the applicability of a categorical exclusion;
 (3)the lead authority determines that the component of the proposed multimodal project to be covered by the categorical exclusion of the cooperating authority has independent utility; and
 (4)the lead authority determines that— (A)the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and
 (B)extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; and
 (4)by striking subsection (d) and inserting the following:  (d)Cooperative authority expertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..
						1114.Modernization of the environmental review process
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall examine ways to modernize, simplify, and improve the implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) by the Department.
 (b)InclusionsIn carrying out subsection (a), the Secretary shall consider— (1)the use of technology in the process, such as—
 (A)searchable databases; (B)geographic information system mapping tools;
 (C)integration of those tools with fiscal management systems to provide more detailed data; and (D)other innovative technologies;
 (2)ways to prioritize use of programmatic environmental impact statements; (3)methods to encourage cooperating agencies to present analyses in a concise format; and
 (4)any other improvements that can be made to modernize process implementation. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the review carried out under subsection (a).
 1115.Service club, charitable association, or religious service signsNotwithstanding section 131 of title 23, United States Code, and part 750 of title 23, Code of Federal Regulations (or successor regulations), a State may allow the maintenance of a sign of a service club, charitable association, or religious service that was erected as of the date of enactment of this Act, the area of which is less than or equal to 32 square feet, if the State notifies the Federal Highway Administration.
				1116.Satisfaction of requirements for certain historic sites
 (a)HighwaysSection 138 of title 23, United States Code, is amended by adding at the end the following:  (c)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall—
 (A)ensure that the requirements of this section are consistent with align, to the maximum extent practicable, with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and section 306108 of title 54, including implementing regulations; and
 (B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations).
									(2)Avoidance alternative analysis
 (A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of an historic site, the Secretary may—
 (i)include the determination of the Secretary in the analysis required under that Act; (ii)provide a notice of the determination to—
 (I)each applicable State historic preservation officer and tribal historic preservation officer; (II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and
 (III)the Secretary of the Interior; and (iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy the requirement of subsection (a)(1).
 (B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii)—
 (i)no further analysis under subsection (a)(1) shall be required;
 (ii)the Secretary shall include in the record of decision or finding of no significant impact a notice of a determination and each relevant concurrence to the determination under subparagraph (A); and
 (iii)not later than 3 days after the receipt by the Secretary of all concurrences requested under subparagraph (A)(iii), the Secretary shall post on an appropriate Federal website the determination and each relevant concurrence described in clause (ii). subparagraph (A)(iii), no further analysis under subsection (a)(1) shall be required.
 (C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall be—
 (i)included in the record of decision or finding of no significant impact of the Secretary; and (ii)posted on an appropriate Federal website by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii).
										(3)Aligning historical reviews
 (A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that there is no feasible and prudent alternative that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy the requirements of subsection (a)(2) through the consultation requirements of section 306108 of title 54.
 (B)Satisfaction of conditionsTo satisfy the requirements of subsection (a)(2), each individual described in paragraph (2)(A)(ii) shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54..
 (b)Public transportationSection 303 of title 49, United States Code, is amended— (1)in subsection (c), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (e); and
 (2)by adding at the end the following:  (e)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall—
 (A)ensure that the requirements of this section are consistent with align, to the maximum extent practicable, the requirements of this section with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and section 306108 of title 54, including implementing regulations; and
 (B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations).
										(2)Avoidance alternative analysis
 (A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of an historic site, the Secretary may—
 (i)include the determination of the Secretary in the analysis required under that Act; (ii)provide a notice of the determination to—
 (I)each applicable State historic preservation officer and tribal historic preservation officer; (II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and
 (III)the Secretary of the Interior; and (iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy the requirement of subsection (c)(1).
 (B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii)—
 (i)no further analysis under subsection (c)(1) shall be required;
 (ii)the Secretary shall include in the record of decision or finding of no significant impact a notice of a determination and each relevant concurrence to the determination under subparagraph (A); and
 (iii)not later than 3 days after the receipt by the Secretary of all concurrences requested under subparagraph (A)(iii), the Secretary shall post on an appropriate Federal website the determination and each relevant concurrence described in clause (ii). subparagraph (A)(iii), no further analysis under subsection (a)(1) shall be required.
 (C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall be—
 (i)included in the record of decision or finding of no significant impact of the Secretary; and (ii)posted on an appropriate Federal website by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii).
											(3)Aligning historical reviews
 (A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that there is no feasible and prudent alternative that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy the requirements of subsection (c)(2) through the consultation requirements of section 306108 of title 54.
 (B)Satisfaction of conditionsTo satisfy the requirements of subsection (c)(2), the applicable preservation officer, the Council, and the Secretary of the Interior shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54..
						1117.Bridge exemption from consideration under certain provisions
 (a)Preservation of parklandsSection 138 of title 23, United States Code, as amended by section 1116, is amended by adding at the end the following:
						
 (d)Bridge exemption from considerationA common post-1945 concrete or steel bridge or culvert (as described in 77 Fed. Reg. 68790) that is exempt from individual review under section 306108 of title 54, United States Code, shall be exempt from consideration under this section..
 (b)Policy on lands, wildlife and waterfowl refuges, and historic sitesSection 303 of title 49, United States Code, as amended by section 1116, is amended by adding at the end the following:
						
 (f)Bridge exemption from considerationA common post-1945 concrete or steel bridge or culvert (as described in 77 Fed. Reg. 68790) that is exempt from individual review under section 306108 of title 54, United States Code, shall be exempt from consideration under this section..
					1118.Elimination of barriers to improve at-risk bridges
					(a)Temporary authorization
 (1)In generalNotwithstanding any other provision of law, until Until the Secretary of the Interior takes the action described in subsection (b), the take of nesting swallows to facilitate a construction project on a bridge eligible for funding under title 23, United States Code, with any component condition rating of 3 or less (as defined by the National Bridge Inventory General Condition Guidance issued by the Federal Highway Administration) is authorized under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.) between April 1 and August 31.
						(2)Measures to minimize impacts
 (A)Notification before takingPrior to the taking of nesting swallows authorized under paragraph (1), any person taking that action shall submit to the Secretary of the Interior a document that contains—
 (i)the name of the person acting under the authority of paragraph (1) to take nesting swallows; (ii)a list of practicable measures that will be undertaken to minimize or mitigate significant adverse impacts on the population of that species;
 (iii)the time period during which activities will be carried out that will result in the taking of that species; and
 (iv)an estimate of the number of birds, by species, to be taken in the proposed action. (B)Notification after takingNot later than 60 days after the taking of nesting swallows authorized under paragraph (1), any person taking that action shall submit to the Secretary of the Interior a document that contains the number of birds, by species, taken in the action.
							(b)Authorization of take
 (1)In generalThe Secretary of the Interior, in consultation with the Secretary, shall promulgate a regulation under the authority of section 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) authorizing the take of nesting swallows to facilitate bridge repair, maintenance, or construction—
 (A)without individual permit requirements; and (B)under terms and conditions determined to be consistent with treaties relating to migratory birds that protect swallow species occurring in the United States.
 (2)TerminationOn the effective date of a final rule under this subsection by the Secretary of the Interior, subsection (a) shall have no force or effect.
 (c)Suspension or withdrawal of take authorizationIf the Secretary of the Interior, in consultation with the Secretary, determines that taking of nesting swallows carried out under the authority provided in subsection (a)(1) is having a significant adverse impact on swallow populations, the Secretary of the Interior may suspend that authority through publication in the Federal Register.
					1119.At-risk project preagreement authority
 (a)Definition of preliminary engineeringIn this section, the term preliminary engineering means allowable preconstruction project development and engineering costs. (b)At-risk project preagreement authorityA recipient or subrecipient of Federal-aid funds under title 23, United States Code, may—
 (1)incur preliminary engineering costs for an eligible project under title 23, United States Code, before receiving project authorization from the State, in the case of a subrecipient, and the Secretary to proceed with the project; and
 (2)request reimbursement of applicable Federal funds after the project authorization is received. (c)EligibilityThe Secretary may reimburse preliminary engineering costs incurred by a recipient or subrecipient under subsection (b)—
 (1)if the costs meet all applicable requirements under title 23, United States Code, at the time the costs are incurred and the Secretary concurs that the requirements have been met;
 (2)in the case of a project located within a designated nonattainment or maintenance area for air quality, if the conformity requirements of the Clean Air Act (42 U.S.C. 7401 et seq.) have been met; and
 (3)if the costs would have been allowable if incurred after the date of the project authorization by the Department.
 (d)At-riskA recipient or subrecipient that elects to use the authority provided under this section shall— (1)assume all risk for preliminary engineering costs incurred prior to project authorization; and
 (2)be responsible for ensuring and demonstrating to the Secretary that all applicable cost eligibility conditions are met after the authorization is received.
 (e)RestrictionsNothing in this section— (1)allows a recipient or subrecipient to use the authority under this section to advance a project beyond preliminary engineering prior to the completion of the environmental review process;
 (2)waives the applicability of Federal requirements to a project other than the reimbursement of preliminary engineering costs incurred prior to an authorization to proceed in accordance with this section; or
 (3)guarantees Federal funding of the project or the eligibility of the project for future Federal-aid highway funding.
						CMiscellaneous
				1201.Credits for untaxed transportation fuels
 (a)Definition of qualified revenuesIn this section, the term qualified revenues means any amounts— (1)collected by a State—
 (A)for the registration of a vehicle that operates solely on a fuel that is not subject to a Federal tax; and
 (B)not sooner than the second registration period following the purchase of the vehicle; and (2)that do not exceed, for a vehicle described in paragraph (1), an annual amount determined by the Secretary to be equal to the annual amount paid for Federal motor fuels taxes on the fuel used by an average passenger car fueled solely by gasoline.
						(b)Credit
 (1)In generalSubject to paragraph (2), if a State contributes qualified revenues to cover not less than 5 percent of the total cost of a project eligible for assistance under this title, the Federal share payable for the project under this section may be increased by an amount that is—
 (A)equal to the percent of the total cost of the project from contributed qualified revenues; but (B)not more than 5 percent of the total cost of the project.
 (2)ExpirationThe authorization of an increased Federal share for a project pursuant to paragraph (1) expires on September 30, 2023.
						(c)Study
 (1)In generalBefore the expiration date of the credit under subsection (b)(2), the Secretary, in coordination with other appropriate Federal agencies, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the most efficient and equitable means of taxing motor vehicle fuels not subject to a Federal tax as of the date of submission of the report.
 (2)RequirementThe means described in the report under paragraph (1) shall parallel, as closely as practicable, the structure of other Federal taxes on motor fuels.
 1202.Justification reports for access points on the Interstate SystemSection 111(e) of title 23, United States Code, is amended by inserting (including new or modified freeway-to-crossroad interchanges inside a transportation management area) after the Interstate System.
 1203.ExemptionsSection 127 of title 23, United States Code, is amended by adding at the end the following:  (m)Natural gas vehiclesA vehicle, if operated by an engine fueled primarily by natural gas, may exceed any vehicle weight limit (up to a maximum gross vehicle weight of 82,000 pounds) under this section by an amount that is equal to the difference between—
 (1)the weight of the vehicle attributable to the natural gas tank and fueling system carried by that vehicle; and
 (2)the weight of a comparable diesel tank and fueling system. (n)Emergency vehicles (1)Definition of emergency vehicleIn this subsection, the term emergency vehicle means a vehicle designed to be used under emergency conditions—
 (A)to transport personnel and equipment; and (B)to support the suppression of fires and mitigation of other hazardous situations.
 (2)Emergency vehicle weight limitNotwithstanding subsection (a), a State shall not enforce against an emergency vehicle a vehicle weight limit (up to a maximum gross vehicle weight of 86,000 pounds) of less than—
 (A)24,000 pounds on a single steering axle; (B)33,500 pounds on a single drive axle;
 (C)62,000 pounds on a tandem axle; or
 (D)52,000 pounds on a tandem rear drive steer axle. (o)Operation of certain specialized vehicles on certain highways in the State of ArkansasIf any segment of United States Route 63 between the exits for highways 14 and 75 in the State of Arkansas is designated as part of the Interstate System—
 (1)a vehicle that could legally operate on the segment before the date of the designation at the posted speed limit may continue to operate on that segment; and
 (2)a vehicle that can only travel below the posted speed limit on the segment that could otherwise legally operate on the segment before the date of the designation may continue to operate on that segment during daylight hours..
 1204.High priority corridors on the national highway systemSection 1105 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2031) is amended—
 (1)in subsection (c) (105 Stat. 2032; 119 Stat. 1213)— (A)by striking paragraph (13) and inserting the following:
							
 (13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston and Elizabeth City, North Carolina, to Norfolk, Virginia.;
 (B)by striking paragraph (68) and inserting the following:  (68)The Washoe County Corridor and the Intermountain West Corridor shall generally follow:
 (A)in the case of the Washoe County Corridor, along Interstate Route 580/United States Route 95/United States Route 95A, from Reno, Nevada, to Las Vegas, Nevada; and
 (B)in the case of the Intermountain West Corridor, from the vicinity of Las Vegas extending north along United States Route 95, terminating at Interstate Route 80.; and
 (C)by adding at the end the following:  (81)United States Route 117/Interstate Route 795 from United States Route 70 in Goldsboro, Wayne County, North Carolina, to Interstate Route 40 west of Faison, Sampson County, North Carolina.
 (82)United States Route 70 from its intersection with Interstate Route 40 in Garner, Wake County, North Carolina, to the Port at Morehead City, Carteret County, North Carolina.;
 (2)in subsection (e)(5)— (A)in subparagraph (A) (109 Stat. 597; 118 Stat. 293; 119 Stat. 1213), in the first sentence—
 (i)by inserting subsection (c)(13), after subsection (c)(9),; (ii)by striking subsections (c)(18) and all that follows through (c)(36) and inserting subsection (c)(18), subsection (c)(20), subparagraphs (A) and (B)(i) of subsection (c)(26), subsection (c)(36) ; and
 (iii)by striking and subsection (c)(57) and inserting subsection (c)(57), subsection (c)(68)(B), subsection (c)(81), and subsection (c)(82); and (B)in subparagraph (C)(i) (109 Stat. 598; 126 Stat. 427), by striking the last sentence and inserting The routes referred to in subparagraphs (A) and (B)(i) of subsection (c)(26) and in subsection (c)(68)(B) are designated as Interstate Route I–11. .
 1205.Repeat intoxicated driver lawSection 164(a)(4) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by inserting or combination of laws after means a State law.
				1206.Vehicle-to-infrastructure equipment
 (a)National highway performance programSection 119(d)(2)(L) of title 23, United States Code, is amended by inserting , including the installation of vehicle-to-infrastructure communication equipment after capital improvements. (b)Surface transportation programSection 133(b)(16) of title 23, United States Code, by inserting , including the installation of vehicle-to-infrastructure communication equipment after capital improvements.
					1207.Designated projects
 (a)DefinitionsIn this section, the following definitions apply: (1)Earmarked amountThe term earmarked amount means—
 (A)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, that was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Administrator of the Federal Highway Administration; and
 (B)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives identified in a prior law, report, or joint explanatory statement, that was authorized to be appropriated or appropriated more than 10 fiscal years prior to the fiscal year in which this Act becomes effective, and administered by the Administrator of the Federal Highway Administration.
 (2)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. (3)TerritoryThe term territory has the meaning given the term in section 165(c) of title 23, United States Code.
 (b)AuthorityA State or territory may use any earmarked amount and any associated obligation limitation for any project eligible under sections 133(b) or 165 of title 23, United States Code, respectively.
					(c)Terms
 (1)NotificationThe State transportation agency for the State or territory for which the earmarked amount was originally designated or directed shall—
 (A)notify the Secretary of the intent of the State transportation agency to use authority under this section; and
 (B)submit to the Secretary a report not later than September 30, 2016, identifying the earmarked amount, and associated obligation limitation, to be used and the projects to which the funding would be applied.
 (2)Period of availabilityNotwithstanding the original period of availability of the earmarked amount and associated obligation limitation, the funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary is notified under paragraph (1).
 (3)Federal shareThe Federal share of the cost of a project carried out with funds made available under this section shall be the same as originally associated with the earmark.
						(d)Limitations
 (1)In generalThe authority under subsection (b) may be exercised only— (A)after September 30, 2016; and
 (B)(i)for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of the date of enactment of this Act; or
 (ii)for those projects with unexpended balances of funds for which the earmarked amount that was originally designated or directed has been closed and for which payments have been made under a final voucher.
								(2)Geographic area
 (A)In generalThe earmarked amount and associated obligation limitation shall only be applied to projects within the same general geographic area within 50 miles and within the boundaries of the State or territory for which the earmarked amount was originally designated or directed, in consultation with the relevant metropolitan planning organization, if applicable.
 (B)ExceptionA State or territory may apply the earmarked amount and associated obligation limitation, to a project in any area of the State or territory if the State or territory certifies that the project for which the earmarked amount was originally designated or directed has been completed and payments have been made under a final voucher.
 (e)Report to CongressNot later than December 16, 2016, the Secretary shall submit a consolidated report of the information provided by States and territories under this section to—
 (1)the Committee on Appropriations of the Senate;
 (2)the Committee on Appropriations of the House of Representatives; (3)the Committee on Environment and Public Works of the Senate; and
 (4)the Committee on Transportation and Infrastructure of the House of Representatives. 1208.RelinquishmentA State transportation agency may relinquish park-and-ride lot facilities or portions of park-and-ride lot facilities to a local government agency for highway purposes if authorized to do so under State law.
				1209.Transfer and sale of toll credits
 (a)DefinitionsIn this section, the following definitions apply: (1)Eligible stateThe term eligible State means a State that—
 (A)is eligible to use a credit under section 120(i) of title 23, United States Code; and (B)has been selected by the Secretary under subsection (d)(2).
 (2)Recipient StateThe term recipient State means a State that receives a credit by transfer or by sale under this section from an eligible State.
 (b)Establishment of pilot programNot later than 1 year after the date of the establishment of a nationwide toll credit monitoring and tracking system under subsection (g), the Secretary shall establish and implement a toll credit marketplace pilot program in accordance with this section.
 (c)PurposesThe purposes of the pilot program established under subsection (b) are— (1)to identify whether a monetary value can be assigned to toll credits;
 (2)to identify the discounted rate of toll credits for cash; (3)to determine if the purchase of toll credits by States provides the purchasing State budget flexibility to deal with funding issues, including off-system needs, transit systems with high operating costs, or cash flow issues; and
 (4)to test the feasibility of expanding the toll credit market to allow all States to participate on a permanent basis.
						(d)Selection of eligible States
 (1)Application to SecretaryIn order to participate in the pilot program established under subsection (b), a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)SelectionOf the States that submit an application under paragraph (1), the Secretary may select not more than 10 States to be designated as an eligible State.
						(e)Transfer or sale of credits
 (1)In generalIn carrying out the pilot program established under subsection (b), the Secretary shall provide that an eligible State may transfer or sell to a recipient State a credit not used by the eligible State under section 120(i) of title 23, United States Code.
 (2)Use of credits by transferee or purchaserA recipient State may use a credit received under paragraph (1) toward the non-Federal share requirement for any funds made available to carry out title 23 or chapter 53 of title 49, United States Code.
 (3)Condition on transfer or sale of creditsTo receive a credit under paragraph (1), a recipient State shall enter into an agreement with the Secretary described in section 120(i) of title 23, United States Code.
 (f)Use of proceeds from sale of creditsAn eligible State shall use the proceeds from the sale of a credit under subsection (e)(1) for any project in the eligible State that is eligible under the surface transportation program established under section 133 of title 23, United States Code.
 (g)Toll credit monitoring and trackingNot later than 180 days after the enactment of this section, the Secretary shall establish a nationwide toll credit monitoring and tracking system that functions as a real-time database on the inventory and use of toll credits among all States (as defined in section 101(a) of title 23, United States Code).
 (h)NotificationNot later than 30 days after the date on which a credit is transferred or sold under subsection (e)(1), the eligible State shall submit to the Secretary in writing a notification of the transfer or sale.
					(i)Reporting requirements
 (1)Initial reportNot later than 180 days after the date of establishment of the pilot program under subsection (b), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the pilot program.
						(2)State report
 (A)Report by eligible StateNot later than 30 days after a purchase or sale under subsection (e)(1), an eligible State shall submit to the Secretary a report that describes—
 (i)information on the transaction; (ii)the amount of cash received and the value of toll credits sold;
 (iii)the intended use of the cash; and (iv)an update on the remaining toll credit balance of the State.
 (B)Report by recipient StateNot later than 30 days after a purchase or sale under subsection (e)(1), a recipient State shall submit to the Secretary a report that describes—
 (i)the value of toll credits purchased; (ii)the anticipated use of the toll credits; and
 (iii)plans for maintaining maintenance of effort for spending on Federal-aid highways projects. (3)Annual reportNot later than 1 year after the date on which the pilot program under subsection (b) is established and each year thereafter that the pilot program is in effect, the Secretary shall—
 (A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (i)determines whether a toll credit marketplace is viable; (ii)describes the buying and selling activities of the pilot program;
 (iii)describes the monetary value of toll credits; (iv)determines whether the pilot program could be expanded to more States or all States; and
 (v)provides updated information on the toll credit balance accumulated by each State; and (B)make the report described in subparagraph (A) publicly available on the website of the Department.
 (j)TerminationThe Secretary may terminate the program established under this section or the participation of any State in the program if the Secretary determines that the program is not serving a public benefit.
					1210.Regional infrastructure accelerator demonstration program
 (a)In generalThe Secretary shall establish a regional infrastructure demonstration program (referred to in this section as the program) to assist entities in developing improved infrastructure priorities and financing strategies for the accelerated development of a project that is eligible for funding under the TIFIA program under chapter 6 of title 23, United States Code.
 (b)Designation of regional infrastructure acceleratorsIn carrying out the program, the Secretary may designate regional infrastructure accelerators that will—
 (1)serve a defined geographic area; and (2)act as a resource in the geographic area to qualified entities in accordance with this section.
 (c)ApplicationTo be eligible for a designation under subsection (b), a proposed regional infrastructure accelerator shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require.
 (d)CriteriaIn evaluating a proposal submitted under subsection (c), the Secretary shall consider— (1)the need for geographic diversity among regional infrastructure accelerators; and
 (2)the ability of the proposal to promote investment in covered infrastructure projects, which shall include a plan—
 (A)to evaluate and promote innovative financing methods for local projects, including the use of the TIFIA program under chapter 6 of title 23, United States Code;
 (B)to build capacity of State, local, and tribal governments to evaluate and structure projects involving the investment of private capital;
 (C)to provide technical assistance and information on best practices with respect to financing the projects;
 (D)to increase transparency with respect to infrastructure project analysis and using innovative financing for public infrastructure projects;
 (E)to deploy predevelopment capital programs designed to facilitate the creation of a pipeline of infrastructure projects available for investment;
 (F)to bundle smaller-scale and rural projects into larger proposals that may be more attractive for investment; and
 (G)to reduce transaction costs for public project sponsors. (e)Annual reportNot less frequently than once each year, the Secretary shall submit to Congress a report that describes the findings and effectiveness of the program.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $12,000,000, of which the Secretary shall use—
 (1)$11,750,000 for initial grants to regional infrastructure accelerators under subsection (b), to be expended not later than 270 days after the date of enactment of this Act; and
 (2)$250,000 for administrative costs of carrying out the program. IITransportation innovation AResearch 2001.Research, technology, and education (a)Highway research and development programSection 503(b)(3) of title 23, United States Code, is amended—
 (1)in subparagraph (C)— (A)in clause (xviii), by striking and at the end;
 (B)in clause (xix), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (xx)accelerated mobile, highway-speed, bridge inspection methods that provide quantitative data-driven decisionmaking capabilities without requiring lane closures.; and
 (2)in subparagraph (D)(i), by inserting and section 119(e) after this subparagraph. (b)Technology and innovation deployment programSection 503(c) of title 23, United States Code, is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking carry out and inserting establish and implement; (2)in paragraph (2)—
 (A)in subparagraph (B), by striking clause (i) and inserting the following:  (i)use not less than 50 percent of the funds authorized to carry out this subsection to make grants to, and enter into cooperative agreements and contracts with, States, other Federal agencies, local governments, metropolitan planning organizations, institutions of higher education, private sector entities, and nonprofit organizations to carry out demonstration programs that will accelerate the deployment and adoption of transportation research activities;;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following:
								
									(C)Innovation grants
 (i)In generalIn carrying out the program established under subparagraph (B)(i), the Secretary shall establish a transparent competitive process in which entities described in subparagraph (B)(i) may submit an application to receive a grant under this subsection.
 (ii)Publication of application processA description of the application process established by the Secretary shall— (I)be posted on a public website;
 (II)identify the information required to be included in the application; and (III)identify the criteria by which the Secretary shall select grant recipients.
 (iii)Submission of applicationTo receive a grant under this paragraph, an entity described in subparagraph (B)(i) shall submit an application to the Secretary.
 (iv)Selection and approvalThe Secretary shall select and approve an application submitted under clause (iii) based on whether the project described in the application meets the goals of the program described in paragraph (1).; and
 (3)in paragraph (3)(C), by striking each of fiscal years 2013 through 2014 and inserting each fiscal year. (c)Conforming amendmentSection 505(c)(1) of title 23, United States Code, is amended by striking section 503(c)(2)(C) and inserting section 503 (c)(2)(D).
					2002.Intelligent transportation systems
 (a)Intelligent transportation systems deploymentSection 513 of title 23, United States Code, is amended by adding at the end the following:
						
							(d)System operations and ITS deployment grant program
 (1)EstablishmentThe Secretary shall establish a competitive grant program to accelerate the deployment, operation, systems management, intermodal integration, and interoperability of the ITS program and ITS-enabled operational strategies—
 (A)to measure and improve the performance of the surface transportation system; (B)to reduce traffic congestion and the economic and environmental impacts of traffic congestion;
 (C)to minimize fatalities and injuries; (D)to enhance mobility of people and goods;
 (E)to improve traveler information and services; and (F)to optimize existing roadway capacity.
 (2)ApplicationTo be eligible for a grant under this subsection, an eligible entity shall submit an application to the Secretary that includes—
 (A)a plan to deploy and provide for the long-term operation and maintenance of intelligent transportation systems to improve safety, efficiency, system performance, and return on investment, such as—
 (i)autonomous vehicle, vehicle-to-vehicle, and vehicle-to-infrastructure communication technologies; (ii)real-time integrated traffic, transit, and multimodal transportation information;
 (iii)advanced traffic, freight, parking, and incident management systems; (iv)advanced technologies to improve transit and commercial vehicle operations;
 (v)synchronized, adaptive, and transit preferential traffic signals; (vi)advanced infrastructure condition assessment technologies; and
 (vii)other technologies to improve system operations, including ITS applications necessary for multimodal systems integration and for achieving performance goals;
 (B)quantifiable system performance improvements, including— (i)reductions in traffic-related crashes, congestion, and costs;
 (ii)optimization of system efficiency; and (iii)improvement of access to transportation services;
 (C)quantifiable safety, mobility, and environmental benefit projections, including data-driven estimates of the manner in which the project will improve the efficiency of the transportation system and reduce traffic congestion in the region;
 (D)a plan for partnering with the private sector, including telecommunications industries and public service utilities, public agencies (including multimodal and multijurisdictional entities), research institutions, organizations representing transportation and technology leaders, and other transportation stakeholders;
 (E)a plan to leverage and optimize existing local and regional ITS investments; and (F)a plan to ensure interoperability of deployed technologies with other tolling, traffic management, and intelligent transportation systems.
									(3)Selection
 (A)In generalEffective beginning not later than 1 year after the date of enactment of the DRIVE Act, the Secretary may provide grants to eligible entities under this subsection.
 (B)Geographic diversityIn awarding a grant under this subsection, the Secretary shall ensure, to the maximum extent practicable, that grant recipients represent diverse geographical areas of the United States, including urban, suburban, and rural areas.
 (C)Non-Federal shareIn awarding a grant under the subsection, the Secretary shall give priority to grant recipients that demonstrate an ability to contribute a significant non-Federal share to the cost of carrying out the project for which the grant is received.
 (4)Eligible usesProjects for which grants awarded under this subsection may be used include— (A)the deployment of autonomous vehicle, vehicle-to-vehicle, and vehicle-to-infrastructure communication technologies;
 (B)the establishment and implementation of ITS and ITS-enabled operations strategies that improve performance in the areas of—
 (i)traffic operations; (ii)emergency response to surface transportation incidents;
 (iii)incident management; (iv)transit and commercial vehicle operations improvements;
 (v)weather event response management by State and local authorities; (vi)surface transportation network and facility management;
 (vii)construction and work zone management; (viii)traffic flow information;
 (ix)freight management; and (x)congestion management;
 (C)carrying out activities that support the creation of networks that link metropolitan and rural surface transportation systems into an integrated data network, capable of collecting, sharing, and archiving transportation system traffic condition and performance information;
 (D)the implementation of intelligent transportation systems and technologies that improve highway safety through information and communications systems linking vehicles, infrastructure, mobile devices, transportation users, and emergency responders;
 (E)the provision of services necessary to ensure the efficient operation and management of ITS infrastructure, including costs associated with communications, utilities, rent, hardware, software, labor, administrative costs, training, and technical services;
 (F)the provision of support for the establishment and maintenance of institutional relationships between transportation agencies, police, emergency medical services, private emergency operators, freight operators, shippers, public service utilities, and telecommunications providers;
 (G)carrying out multimodal and cross-jurisdictional planning and deployment of regional transportation systems operations and management approaches; and
 (H)performing project evaluations to determine the costs, benefits, lessons learned, and future deployment strategies associated with the deployment of intelligent transportation systems.
 (5)Report to SecretaryFor each fiscal year that an eligible entity receives a grant under this subsection, not later than 1 year after receiving the grant, each recipient shall submit to the Secretary a report that describes how the project has met the expectations projected in the deployment plan submitted with the application, including information on—
 (A)how the program has helped reduce traffic crashes, congestion, costs, and other benefits of the deployed systems;
 (B)the effect of measuring and improving transportation system performance through the deployment of advanced technologies;
 (C)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public that allows the public to make informed travel decisions; and
 (D)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.
 (6)Report to congressNot later than 2 years after the date on which the first grant is awarded under this subsection and annually thereafter for each fiscal year for which grants are awarded under this subsection, the Secretary shall submit to Congress a report that describes the effectiveness of the grant recipients in meeting the projected deployment plan goals, including data on how the grant program has—
 (A)reduced traffic-related fatalities and injuries; (B)reduced traffic congestion and improved travel-time reliability;
 (C)reduced transportation-related emissions; (D)optimized multimodal system performance;
 (E)improved access to transportation alternatives; (F)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;
 (G)provided cost savings to transportation agencies, businesses, and the traveling public; and (H)provided other benefits to transportation users and the general public.
 (7)Additional grantsIf the Secretary determines, based on a report submitted under paragraph (5), that a grant recipient is not complying with the established grant criteria, the Secretary may—
 (A)cease payment to the recipient of any remaining grant amounts; and (B)redistribute any remaining amounts to other eligible entities under this section.
 (8)Non-Federal shareThe Federal share of the cost of a project for which a grant is provided under this subsection shall not exceed 50 percent of the cost of the project.
 (9)FundingOf the funds made available each fiscal year to carry out the intelligent transportation system program under sections 512 through 518, not less than $30,000,000 shall be used to carry out this subsection..
 (b)Intelligent transportation systems goals and purposesSection 514(a) of title 23, United States Code, is amended— (1)in paragraph (4), by striking and at the end; and
 (2)by striking paragraph (5) and inserting the following:  (5)improvement of the ability of the United States to respond to security-related or other manmade emergencies and natural disasters; and
 (6)enhancement of the freight system of the United States and support to freight policy goals by conducting heavy duty vehicle demonstration activities and accelerating adoption of ITS applications in freight operations..
 (c)ITS advisory committee reportSection 515(h)(4) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by striking February 1 of each year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012 and inserting May 1 of each year.
					2003.Future interstate study
 (a)FindingsCongress finds that— (1)a well-developed system of transportation infrastructure is critical to the economic well-being, health, and welfare of the people of the United States;
 (2)the 47,000-mile national Interstate System is the backbone to that transportation infrastructure system; and
 (3)as of the date of enactment of this Act— (A)many segments of the approximately 60- year-old Interstate System are well beyond the 50-year design life of the System and yet these aging facilities are central to the transportation infrastructure system, carrying 25 percent of the vehicle traffic of the United States on just 1 percent of the total public roadway mileage;
 (B)the need for ongoing maintenance, preservation, and reconstruction of the Interstate System has grown due to increasing and changing travel demands; and
 (C)simple maintenance of the current condition and configuration of the Interstate System is insufficient for the System to fully serve the transportation needs of the United States for the next 50 years.
 (b)Future Interstate System studyNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study on the actions needed to upgrade and restore the Dwight D. Eisenhower National System of Interstate and Defense Highways to its role as a premier system network that meets the growing and shifting demands of the 21st century and for the next 50 years (referred to in this section as the study).
 (c)MethodologiesIn conducting the study, the Transportation Research Board shall build on the methodologies examined and recommended in the report prepared for the American Association of State Highway and Transportation Officials entitled National Cooperative Highway Research Program Project 20–24(79): Specifications for a National Study of the Future 3R, 4R, and Capacity Needs of the Interstate System and dated December 2013.
 (d)RecommendationsThe study— (1)shall include specific recommendations regarding the features, standards, capacity needs, application of technologies, and intergovernmental roles to upgrade the Interstate System, including any revisions to law (including regulations) that the Transportation Research Board determines appropriate to achieve the goals; and
 (2)is encouraged to build on the robust institutional knowledge in the highway industry in applying the techniques involved in implementing the study.
 (e)ConsiderationsIn carrying out the study, the Transportation Research Board shall determine the need for reconstruction and improvement of the Interstate System by considering—
 (1)future demands on transportation infrastructure determined for national planning purposes, including commercial and private traffic flows to serve future economic activity and growth;
 (2)the expected condition of the current Interstate System over the next 50 years, including long-term deterioration and reconstruction needs;
 (3)those National Highway System routes that should be added to the existing Interstate System to more efficiently serve national traffic flows;
 (4)features that would take advantage of technological capabilities to address modern standards of construction, maintenance, and operations, for purposes of safety, and system management, taking into further consideration system performance and cost; and
 (5)the resources necessary to maintain and improve the Interstate System, including the resources required to upgrade those National Highway System routes identified in paragraph (3) to Interstate standards.
 (f)ConsultationIn carrying out the study, the Transportation Research Board— (1)shall convene and consult with a panel of national experts including current and future owners, operators, and users of the Interstate System and private sector stakeholders; and
 (2)is encouraged to consult with— (A)the Federal Highway Administration;
 (B)States; (C)planning agencies at the metropolitan, State, and regional levels;
 (D)the motor carrier industry; (E)freight shippers;
 (F)highway safety groups; and
 (G)other appropriate entities. (g)ReportNot later than 3 years after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study conducted under this section.
 (h)FundingFrom amounts authorized to carry out the Highway Research and Development Program, the Secretary shall use up to $5,000,000 for fiscal year 2016 to carry out this section.
					2004.Researching surface transportation system funding alternatives
 (a)In generalThe Secretary shall promote the research of user-based alternative revenue mechanisms that preserve a user fee structure to maintain the long-term solvency of the Highway Trust Fund.
 (b)ObjectivesThe objectives of the research described in subsection (a) shall be— (1)to study uncertainties relating to the design, acceptance, and implementation of 2 or more future user-based alternative revenue mechanisms;
 (2)to define the functionality of those user-based alternative revenue mechanisms; (3)to conduct or promote research activities to demonstrate and test those user-based alternative revenue mechanisms, including by conducting field trials, by partnering with individual States, groups of States, or other appropriate entities to conduct the research activities;
 (4)to conduct outreach to increase public awareness regarding the need for alternative funding sources for surface transportation programs and provide information on possible approaches;
 (5)to provide recommendations regarding adoption and implementation of those user-based alternative revenue mechanisms; and
 (6)to minimize the administrative cost of any potential user-based alternative revenue mechanisms. (c)GrantsThe Secretary shall provide grants to individual States, groups of States, or other appropriate entities to conduct research that addresses—
 (1)the implementation, interoperability, public acceptance, and other potential hurdles to the adoption of a user-based alternative revenue mechanism;
 (2)the protection of personal privacy; (3)the use of independent and private third-party vendors to collect fees and operate the user-based alternative revenue mechanism;
 (4)equity concerns, including the impacts of the user-based alternative revenue mechanism on differing income groups, various geographic areas, and the relative burdens on rural and urban drivers;
 (5)ease of compliance for different users of the transportation system; (6)the reliability and security of technology used to implement the user-based alternative revenue mechanism;
 (7)the flexibility and choices of user-based alternative revenue mechanisms, including the ability of users to select from various technology and payment options;
 (8)the cost of administering the user-based alternative revenue mechanism; and (9)the ability of the administering entity to audit and enforce user compliance.
						(d)Advisory council
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall establish and lead a Surface Transportation Revenue Alternatives Advisory Council (referred to in this subsection as the Council) to inform the selection and evaluation of user-based alternative revenue mechanisms.
						(2)Membership
 (A)In generalThe members of the Council shall— (i)be appointed by the Secretary; and
 (ii)include, at a minimum— (I)representatives with experience in user-based alternative revenue mechanisms, of which—
 (aa)not fewer than 1 shall be from the Department; (bb)not fewer than 1 shall be from the Department of the Treasury; and
 (cc)not fewer than 2 shall be from State departments of transportation;
 (II)representatives from applicable users of the surface transportation system; and (III)appropriate technology and public privacy experts.
 (B)Geographic considerationsThe Secretary shall consider geographic diversity when selecting members under this paragraph. (3)FunctionsNot later than 1 year after the date on which the Council is established, the Council shall, at a minimum—
 (A)define the functionality of 2 or more user-based alternative revenue mechanisms; (B)identify technological, administrative, institutional, privacy, and other issues that—
 (i)are associated with the user-based alternative revenue mechanisms; and (ii)may be researched through research activities;
 (C)conduct public outreach to identify and assess questions and concerns about the user-based alternative revenue mechanisms for future evaluation through research activities; and
 (D)provide recommendations to the Secretary on the process and criteria used for selecting research activities under subsection (c).
 (4)EvaluationsThe Council shall conduct periodic evaluations of the research activities that have received assistance from the Secretary under this section.
 (5)Applicability of federal advisory committee actThe Council shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). (e)Biennial reportsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until the completion of the research activities under this section, the Secretary shall submit to the Secretary of the Treasury, the Committee on Finance and the Committee on Environment and Public Works of the Senate, and the Committee on Ways and Means and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the progress of the research activities.
 (f)Final reportOn the completion of the research activities under this section, the Secretary and the Secretary of the Treasury, acting jointly, shall submit to the Committee on Finance and the Committee on Environment and Public Works of the Senate and the Committee on Ways and Means and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the research activities and any recommendations.
 (g)FundingOf the funds authorized to carry out section 503(b) of title 23, United States Code— (1)$15,000,000 shall be used to carry out this section in fiscal year 2016; and
 (2)$20,000,000 shall be used to carry out this section in each of fiscal years 2017 through 2021. BData 2101.Tribal data collectionSection 201(c)(6) of title 23, United States Code, is amended by adding at the end the following:
					
 (C)Tribal data collectionIn addition to the data to be collected under subparagraph (A), not later than 90 days after the end of each fiscal year, any entity carrying out a project under the tribal transportation program under section 202 shall submit to the Secretary and the Secretary of Interior, based on obligations and expenditures under the tribal transportation program during the preceding fiscal year, the following data:
 (i)The names of projects or activities carried out by the entity under the tribal transportation program during the preceding fiscal year.
 (ii)A description of the projects or activities identified under clause (i). (iii)The current status of the projects or activities identified under clause (i).
 (iv)An estimate of the number of jobs created and the number of jobs retained by the projects or activities identified under clause (i)..
				2102.Performance management data support program
 (a)Performance management data supportThe Administrator of the Federal Highway Administration shall develop, use, and maintain data sets and data analysis tools to assist metropolitan planning organizations, States, and the Federal Highway Administration in carrying out performance management analyses (including the performance management requirements under section 150 of title 23, United States Code).
 (b)InclusionsThe data analysis activities authorized under subsection (a) may include— (1)collecting and distributing vehicle probe data describing traffic on Federal-aid highways;
 (2)collecting household travel behavior data to assess local and cross-jurisdictional travel, including to accommodate external and through travel;
 (3)enhancing existing data collection and analysis tools to accommodate performance measures, targets, and related data, so as to better understand trip origin and destination, trip time, and mode;
 (4)enhancing existing data analysis tools to improve performance predictions and travel models in reports described in section 150(e) of title 23, United States Code; and
 (5)developing tools— (A)to improve performance analysis; and
 (B)to evaluate the effects of project investments on performance.
 (c)FundingFrom amounts authorized to carry out the Highway Research and Development Program, the Administrator may use up to $10,000,000 for each of fiscal years 2016 through 2021 to carry out this section.
					CTransparency and best practices
				2201.Every Day Counts initiative
 (a)In generalIt is in the national interest for the Department, State departments of transportation, and all other recipients of Federal transportation funds—
 (1)to identify, accelerate, and deploy innovation aimed at shortening project delivery, enhancing the safety of the roadways of the United States, and protecting the environment;
 (2)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner;
 (3)to promote the rapid deployment of proven solutions that provide greater accountability for public investments and encourage greater private sector involvement; and
 (4)to create a culture of innovation within the highway community. (b)Every Day Counts initiativeTo advance the policy described in subsection (a), the Administrator of the Federal Highway Administration (referred to in this section as the Administrator) shall continue the Every Day Counts initiative to work with States, local transportation agencies, and industry stakeholders to identify and deploy proven innovative practices and products that—
 (1)accelerate innovation deployment; (2)shorten the project delivery process;
 (3)improve environmental sustainability; (4)enhance roadway safety; and
 (5)reduce congestion. (c)Innovation deployment (1)In generalAt least every 2 years, the Administrator shall work collaboratively with stakeholders to identify a new collection of innovations, best practices, and data to be deployed to highway stakeholders through case studies, webinars, and demonstration projects.
 (2)RequirementsIn identifying a collection described in paragraph (1), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice.
 (d)PublicationEach collection identified under subsection (c) shall be published by the Administrator on a publicly available website.
					2202.Department of Transportation performance measures
 (a)Performance measuresNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the heads of other Federal agencies with responsibility for the review and approval of projects funded under title 23, United States Code, shall measure and report on—
 (1)the progress made toward aligning Federal reviews of projects funded under title 23, United States Code, and the improvement of project delivery associated with those projects; and
 (2)as applicable, the effectiveness of the Department in achieving the goals described in section 150(b) of title 23, United States Code, through discretionary programs.
 (b)ReportNot later than 2 years after the date of enactment of this Act and biennially thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the evaluation conducted under subsection (a).
 (c)Inspector general reportNot later than 3 years after the date of enactment of this Act, the Inspector General of the Department shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the evaluation conducted under subsection (a).
					2203.Grant program for achievement in transportation for performance and innovation
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity includes—
 (A)a State; (B)a unit of local government;
 (C)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); and
 (D)a metropolitan planning organization. (2)StateThe term State means—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; and (D)any other territory (as defined in section 165(c)(1) of title 23, United States Code).
 (b)Establishment of programThe Secretary shall establish a competitive grant program to reward— (1)achievement in transportation performance management; and
 (2)the implementation of strategies that achieve innovation and efficiency in surface transportation.
 (c)PurposeThe purpose of the program under this section shall be to reward entities for the implementation of policies and procedures that—
 (1)support performance-based management of the surface transportation system and improve transportation outcomes; or
 (2)use innovative technologies and practices that improve the efficiency and performance of the surface transportation system.
						(d)Application
 (1)In generalAn eligible entity may submit to the Secretary an application for a grant under this section. (2)ContentsAn application under paragraph (1) shall indicate the means by which the eligible entity has met the requirements and purpose of the program under this section, including by—
 (A)establishing, and making progress toward achieving, performance targets that exceed the requirements of title 23, United States Code;
 (B)using innovative techniques and practices that enhance the effective movement of people, goods, and services, such as technologies that reduce construction time, improve operational efficiencies, and extend the service life of highways and bridges; and
 (C)employing transportation planning tools and procedures that improve transparency and the development of transportation investment strategies within the jurisdiction of the eligible entity.
 (e)Evaluation criteriaIn awarding a grant under this section, the Secretary shall take into consideration the extent to which the application of the applicable eligible entity under subsection (d)—
 (1)demonstrates performance in meeting the requirements of subsection (c); and (2)promotes the national goals described in section 150(b) of title 23, United States Code.
 (f)Eligible activitiesAmounts made available to carry out this section shall be used for projects eligible for funding under—
 (1)title 23, United States Code; or (2)chapter 53 of title 49, United States Code.
 (g)LimitationThe amount of a grant under this section shall be not more than $15,000,000. (h)Authorization of appropriations (1)In generalThere is authorized to be appropriated out of the general fund of the Treasury to carry out this section $150,000,000 for each of fiscal years 2016 through 2021, to remain available until expended.
 (2)Administrative costsThe Secretary shall withhold a reasonable amount of funds made available under paragraph (1) for administration of the program under this section, not to exceed 3 percent of the amount appropriated for each applicable fiscal year.
 (i)Applicability of requirementsAmounts made available under this section shall be administered as if the funds were apportioned under chapter 1 of title 23, United States Code.
					2204.Highway trust fund transparency and accountability
 (a)In generalSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following:
						
							(g)Highway trust fund transparency and accountability report
 (1)Publicly available reportNot later than 180 days after the date of enactment of the DRIVE Act and quarterly thereafter, the Secretary shall compile data in accordance with this subsection on the use of Federal-aid highway program funds made available under this title.
 (2)RequirementsThe Secretary shall ensure that the reports required under this subsection are made available in a user-friendly manner on the public website of the Department of Transportation and can be searched and downloaded by users of the website.
								(3)Contents of report
 (A)Apportioned and allocated programsFor each fiscal year, the report shall include comprehensive data for each program, organized by State, that includes—
 (i)the total amount of funds available for obligation, identifying the unobligated balance of funds available at the end of the preceding fiscal year and new funding available for the current fiscal year;
 (ii)the total amount of funding obligated during the current fiscal year; (iii)the remaining amount of funds available for obligation;
 (iv)changes in the obligated, unexpended balance during the current fiscal year, including the obligated, unexpended balance at the end of the preceding fiscal year and current fiscal year expenditures; and
 (v)the percentage of the total amount of obligations for the current fiscal year used for construction and the total amount obligated during the current fiscal year for rehabilitation.
 (B)Project dataTo the maximum extent practicable, the report shall include project-specific data, including data describing—
 (i)the specific location of a project; (ii)whether the project is located in an area of the State with a population of—
 (I)less than 5,000 individuals; (II)5,000 or more individuals but less than 50,000 individuals; or
 (III)50,000 or more individuals; (iii)the total cost of the project;
 (iv)the amount of Federal funding being used on the project; (v)the 1 or more programs from which Federal funds are obligated on the project;
 (vi)the type of improvement being made, such as categorizing the project as— (I)a road reconstruction project;
 (II)a new road construction project; (III)a new bridge construction project;
 (IV)a bridge rehabilitation project; or (V)a bridge replacement project; and
 (vii)the ownership of the highway or bridge. (C)Transfers between programsThe report shall include a description of the amount of funds transferred between programs by each State under section 126..
 (b)Conforming amendmentSection 1503 of MAP–21 (23 U.S.C. 104 note; Public Law 112–141) is amended by striking subsection (c).
					2205.Report on highway trust fund administrative expenditures
 (a)Initial reportNot later than 150 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the administrative expenses of the Federal Highway Administration funded from the Highway Trust Fund during the 3 most recent fiscal years.
 (b)UpdatesNot later than 5 years after the date on which the report is submitted under subsection (a) and every 5 years thereafter, the Comptroller General shall submit to Congress a report that updates the information provided in the report under that subsection for the preceding 5-year period.
 (c)InclusionsEach report submitted under subsection (a) or (b) shall include a description of the— (1)types of administrative expenses of programs and offices funded by the Highway Trust Fund;
 (2)tracking and monitoring of administrative expenses; (3)controls in place to ensure that funding for administrative expenses is used as efficiently as practicable; and
 (4)flexibility of the Department to reallocate amounts from the Highway Trust Fund between full-time equivalent employees and other functions.
						2206.Availability of reports
 (a)In generalThe Secretary shall make available to the public on the website of the Department any report required to be submitted by the Secretary to Congress after the date of enactment of this Act.
 (b)DeadlineEach report described in subsection (a) shall be made available on the website not later than 30 days after the report is submitted to Congress.
					2207.Performance period adjustment
 (a)National highway performance programSection 119 of title 23, United States Code, is amended— (1)in subsection (e)(7), by striking for 2 consecutive reports submitted under this paragraph shall include in the next report submitted and inserting shall include as part of the performance target report under section 150(e); and
 (2)in subsection (f)(1)(A), by striking If, during 2 consecutive reporting periods, the condition of the Interstate System, excluding bridges on the Interstate System, in a State falls and inserting If a State reports that the condition of the Interstate System, excluding bridges on the Interstate System, has fallen.
 (b)Highway safety improvement programSection 148(i) of title 23, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking performance targets of the State established under section 150(d) by the date that is 2 years after the date of the establishment of the performance targets and inserting safety performance targets of the State established under section 150(d); and
 (2)in paragraphs (1) and (2), by inserting safety before performance targets each place it appears. 2208.Design standards (a)In generalSection 109 of title 23, United States Code, is amended—
 (1)in subsection (c)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking may take into account and inserting shall consider; and
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking may take into account and inserting shall consider; and
 (ii)in subparagraph (C), by striking access for and inserting access and safety for; and (B)in paragraph (2)—
 (i)in subparagraph (C), by striking and at the end; (ii)by redesignating subparagraph (D) as subparagraph (F); and
 (iii)by inserting after subparagraph (C) the following:  (D)the publication entitled Highway Safety Manual of the American Association of State Highway and Transportation Officials;
 (E)the publication entitled Urban Street Design Guide of the National Association of City Transportation Officials; and; and (2)in subsection (f), by inserting pedestrian walkways, after bikeways,.
 (b)Design standard flexibilityNotwithstanding section 109(o) of title 23, United States Code, a local jurisdiction may use a roadway design guide that is different from the roadway design guide used by the State in which the local jurisdiction is located for the design of projects on all roadways under the ownership of the local jurisdiction (other than a highway on the Interstate System) if—
 (1)the local jurisdiction is the project sponsor; (2)the roadway design guide—
 (A)is recognized by the Federal Highway Administration; and (B)is adopted by the local jurisdiction; and
 (3)the design complies with all other applicable Federal laws. IIITransportation infrastructure finance and innovation act of 1998 amendments 3001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments (a)DefinitionsSection 601(a) of title 23, United States Code, is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking In this chapter, the and inserting The; and
 (B)by inserting to sections 601 through 609 after apply; (2)in paragraph (2)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)capitalizing a rural projects fund using the proceeds of a secured loan made to a State infrastructure bank in accordance with sections 602 and 603, for the purpose of making loans to sponsors of rural infrastructure projects in accordance with section 610.;
 (3)in paragraph (3), by striking this chapter and inserting the TIFIA program; (4)in paragraph (10)—
 (A)in the matter preceding subparagraph (A)— (i)by inserting related before projects; and
 (ii)by striking (which shall receive an investment grade rating from a rating agency); (B)in subparagraph (A), by striking subject to the availability of future funds being made available to carry out this chapter; and inserting “subject to—
							
 (i)the availability of future funds being made available to carry out the TIFIA program; and (ii)the satisfaction of all of the conditions for the provision of credit assistance under the TIFIA program, including section 603(b)(1);; and
 (C)in subparagraph (D)— (i)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
 (ii)by inserting after clause (i) the following:  (ii)receiving an investment grade rating from a rating agency;;
 (iii)in clause (iii) (as so redesignated), by striking section 602(c) and inserting including sections 602(c) and 603(b)(1); and (iv)in clause (iv) (as so redesignated), by striking this chapter and inserting the TIFIA program;
 (5)in paragraph (12)— (A)in subparagraph (D)(iv), by striking the period at the end and inserting ; and; and
 (B)by adding at the end the following:  (E)a project to improve or construct public infrastructure that is located within walking distance of, and accessible to, a fixed guideway transit facility, passenger rail station, intercity bus station, or intermodal facility, including a transportation, public utility, and capital project described in section 5302(3)(G)(v) of title 49, and related infrastructure;
 (F)a project for the acquisition of plant and wildlife habitat pursuant to a conservation plan that— (i)has been approved by the Secretary of the Interior pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); and
 (ii)as determined by the Secretary of the Interior, would mitigate the environmental impacts of transportation infrastructure projects otherwise eligible for assistance under the TIFIA program; and
 (G)the capitalization of a rural projects fund by a State infrastructure bank with the proceeds of a secured loan made in accordance with sections 602 and 603, for the purpose of making loans to sponsors of rural infrastructure projects in accordance with section 610.;
 (6)in paragraph (15), by striking means and all that follows through the period at the end and inserting means a surface transportation infrastructure project located in an area that is outside of an urbanized area with a population greater than 150,000 individuals, as determined by the Bureau of the Census.;
 (7)by redesignating paragraphs (16), (17), (18), (19), and (20) as paragraphs (17), (18), (20), (21), and (22), respectively;
 (8)by inserting after paragraph (15) the following:  (16)Rural projects fundThe term rural projects fund means a fund—
 (A)established by a State infrastructure bank in accordance with section 610(d)(4); (B)capitalized with the proceeds of a secured loan made to the bank in accordance with sections 602 and 603; and
 (C)for the purpose of making loans to sponsors of rural infrastructure projects in accordance with section 610.;
 (9)by inserting after paragraph (18) (as redesignated) the following:  (19)State infrastructure bankThe term State infrastructure bank means an infrastructure bank established under section 610.; and
 (10)in paragraph (22) (as redesignated), by inserting established under sections 602 through 609 after Department. (b)Determination of eligibility and project selectionSection 602 of title 23, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program;
 (B)in paragraph (2)(A), by striking this chapter and inserting the TIFIA program; (C)in paragraph (3), by striking this chapter and inserting the TIFIA program;
 (D)in paragraph (5)— (i)by striking the heading and inserting Eligible project cost parameters.—;
 (ii)in subparagraph (A)— (I)in the matter preceding clause (i), by striking subparagraph (B), to be eligible for assistance under this chapter, a project and inserting subparagraphs (B) and (C), a project under the TIFIA program;
 (II)by striking clause (i) and inserting the following:  (i)$50,000,000; and; and
 (III)in clause (ii), by striking assistance; and (iii)in subparagraph (B)—
 (I)by striking the subparagraph designation and heading and all that follows through In the case and inserting the following:  (B)Exceptions (i)Intelligent transportation systemsIn the case; and
 (II)by adding at the end the following:  (ii)Transit-oriented development projectsIn the case of a project described in section 601(a)(12)(E), eligible project costs shall be reasonably anticipated to equal or exceed $10,000,000.
 (iii)Rural projectsIn the case of a rural infrastructure project or a project capitalizing a rural projects fund, eligible project costs shall be reasonably anticipated to equal or exceed $10,000,000, but not to exceed $100,000,000.
 (iv)Local infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $10,000,000 in the case of projects or programs of projects—
 (I)in which the applicant is a local government, public authority, or instrumentality of local government;
 (II)located on a facility owned by a local government; or (III)for which the Secretary determines that a local government is substantially involved in the development of the project.;
 (E)in paragraph (9), in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program; and (F)in paragraph (10)—
 (i)by striking To be eligible and inserting the following:  (A)In generalExcept as provided in subparagraph (B), to be eligible;
 (ii)by striking this chapter each place it appears and inserting the TIFIA program; (iii)by striking not later than and inserting no later than; and
 (iv)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the State infrastructure bank shall demonstrate, not later than 2 years after the date on which a secured loan is obligated for the project under the TIFIA program, that the bank has executed a loan agreement with a borrower for a rural infrastructure project in accordance with section 610. After the demonstration is made, the bank may draw upon the secured loan. At the end of the 2-year period, to the extent the bank has not used the loan commitment, the Secretary may extend the term of the loan or withdraw the loan commitment.;
 (2)in subsection (b), by striking paragraph (2) and inserting the following:  (2)Master credit agreements (A)Program of related projectsThe Secretary may enter into a master credit agreement for a program of related projects secured by a common security pledge on terms acceptable to the Secretary.
 (B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects for a fiscal year and adequate funding is not available to fund a credit instrument, a project sponsor of an eligible project may elect to enter into a master credit agreement and wait to execute a credit instrument until the fiscal year for which additional funds are available to receive credit assistance.;
 (3)in subsection (c)(1), in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program; and (4)in subsection (e), by striking this chapter and inserting the TIFIA program.
 (c)Secured loan terms and limitationsSection 603(b) of title 23, United States Code, is amended— (1)in paragraph (2)—
 (A)by striking The amount of and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the amount of; and
 (B)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the maximum amount of a secured loan made to a State infrastructure bank shall be determined in accordance with section 602(a)(5)(B)(iii).;
 (2)in paragraph (3)(A)(i)— (A)in subclause (III), by striking or at the end;
 (B)in subclause (IV), by striking and at the end and inserting or; and (C)by adding at the end the following:
							
 (V)in the case of a secured loan for a project capitalizing a rural projects fund, any other dedicated revenue sources available to a State infrastructure bank, including repayments from loans made by the bank for rural infrastructure projects; and;
 (3)in paragraph (4)(B)— (A)in clause (i), by striking under this chapter and inserting or a rural projects fund under the TIFIA program; and
 (B)in clause (ii), by inserting and rural project funds after rural infrastructure projects; (4)in paragraph (5)—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A), by striking The final and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the final; and
 (C)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the final maturity date of the secured loan shall not exceed 35 years after the date on which the secured loan is obligated.;
 (5)in paragraph (8), by striking this chapter and inserting the TIFIA program; and (6)in paragraph (9)—
 (A)by striking The total Federal assistance provided on a project receiving a loan under this chapter and inserting the following:  (A)In generalThe total Federal assistance provided for a project receiving a loan under the TIFIA program; and
 (B)by adding at the end the following:  (B)Rural projects fundA project capitalizing a rural projects fund shall satisfy clause (i) through compliance with the Federal share requirement described in section 610(e)(3)(B)..
 (d)Program administrationSection 605 of title 23, United States Code, is amended— (1)by striking this chapter each place it appears and inserting the TIFIA program; and
 (2)by adding at the end the following:  (f)Assistance to small projects (1)Reservation of fundsOf the funds made available to carry out the TIFIA program for each fiscal year, and after the set-aside under section 608(a)(6), not less than $2,000,000 shall be made available for the Secretary to use in lieu of fees collected under subsection (b) for projects under the TIFIA program having eligible project costs that are reasonably anticipated not to equal or exceed $75,000,000.
 (2)Release of fundsAny funds not used under paragraph (1) shall be made available on October 1 of the following fiscal year to provide credit assistance to any project under the TIFIA program..
 (e)State and local permitsSection 606 of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking this chapter and inserting the TIFIA program.
 (f)RegulationsSection 607 of title 23, United States Code, is amended by striking this chapter and inserting the TIFIA program. (g)FundingSection 608 of title 23, United States Code, is amended—
 (1)by striking this chapter each place it appears and inserting the TIFIA program; and (2)in subsection (a)—
 (A)in paragraph (2), by inserting of after 504(f); (B)in paragraph (3)—
 (i)in subparagraph (A), by inserting or rural projects funds after rural infrastructure projects; and (ii)in subparagraph (B), by inserting or rural projects funds after rural infrastructure projects; and
 (C)in paragraph (6), by striking 0.50 percent and inserting 0.75 percent. (h)Reports to CongressSection 609 of title 23, United States Code, is amended by striking this chapter (other than section 610) each place it appears and inserting the TIFIA program.
 (i)State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (a), by adding at the end the following:
						
 (11)Rural infrastructure projectThe term rural infrastructure project has the meaning given the term in section 601. (12)Rural projects fundThe term rural projects fund has the meaning given the term in section 601.;
 (2)in subsection (d)— (A)in paragraph (1)(A), by striking each of fiscal years and all that follows through the end of subparagraph (A) and inserting each fiscal year under each of paragraphs (1), (2), and (5) of section 104(b); and;
 (B)in paragraph (2), by striking in each of fiscal years 2005 through 2009 and inserting in each fiscal year; (C)in paragraph (3), by striking in each of fiscal years 2005 through 2009 and inserting in each fiscal year;
 (D)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; (E)by inserting after paragraph (3) the following:
							
 (4)Rural projects fundSubject to subsection (j), the Secretary may permit a State entering into a cooperative agreement under this section to establish a State infrastructure bank to deposit into the rural projects fund of the bank the proceeds of a secured loan made to the bank in accordance with section 602 and 603.; and
 (F)in paragraph (6) (as redesignated), by striking section 133(d)(3) and inserting section 133(d)(1)(A)(i); (3)by striking subsection (e) and inserting the following:
						
							(e)Forms of assistance from State infrastructure banks
 (1)In generalA State infrastructure bank established under this section may— (A)with funds deposited into the highway account, transit account, or rail account of the bank, make loans or provide other forms of credit assistance to a public or private entity to carry out a project eligible for assistance under this section; and
 (B)with funds deposited into the rural projects fund, make loans to a public or private entity to carry out a rural infrastructure project.
 (2)Subordination of loanThe amount of a loan or other form of credit assistance provided for a project described in paragraph (1) may be subordinated to any other debt financing for the project.
 (3)Maximum amount of assistanceA State infrastructure bank established under this section may— (A)with funds deposited into the highway account, transit account, or rail account, make loans or provide other forms of credit assistance to a public or private entity in an amount up to 100 percent of the cost of carrying out a project eligible for assistance under this section; and
 (B)with funds deposited into the rural projects fund, make loans to a public or private entity in an amount not to exceed 80 percent of the cost of carrying out a rural infrastructure project.
 (4)Initial assistanceInitial assistance provided with respect to a project from Federal funds deposited into a State infrastructure bank under this section may not be made in the form of a grant.;
 (4)in subsection (g)— (A)in paragraph (1), by striking each account and inserting the highway account, the transit account, and the rail account; and
 (B)in paragraph (4), by inserting , except that any loan funded from the rural projects fund of the bank shall bear interest at or below the interest rate charged for the TIFIA loan provided to the bank under section 603 after feasible; and
 (5)in subsection (k), by striking For each of fiscal years 2005 through 2009 and inserting For each fiscal year. IVTechnical corrections 4001.Technical corrections (a)Section 101(a)(29) of title 23, United States Code, is amended—
 (1)in subparagraph (B), by inserting a comma after disabilities; and (2)in subparagraph (F)(i), by striking 133(b)(11) and inserting 133(b)(14).
 (b)Section 119(d)(1)(A) of title 23, United States Code, is amended by striking mobility, and inserting congestion reduction, system reliability,. (c)Section 126(b) of title 23, United States Code (as amended by section 1016(b)), is amended by striking 133(d) and inserting 133(d)(1)(A).
 (d)Section 127(a)(3) of title 23, United States Code, is amended by striking 118(b)(2) of this title and inserting 118(b). (e)Section 150(c)(3)(B) of title 23, United States Code, is amended by striking the semicolon at the end and inserting a period.
 (f)Section 153(h)(2) of title 23, United States Code, is amended by striking paragraphs (1) through (3) and inserting paragraphs (1), (2), and (4). (g)Section 163(f)(2) of title 23, United States Code, is amended by striking 118(b)(2) and inserting 118(b).
 (h)Section 165(c)(7) of title 23, United States Code, is amended by striking paragraphs (2), (4), (7), (8), (14), and (19) and inserting paragraphs (2), (4), (6), (7), and (14). (i)Section 202(b)(3) of title 23, United States Code, is amended—
 (1)in subparagraph (A)(i), in the matter preceding subclause (I), by inserting (a)(6), after subsections; and (2)in subparagraph (C)(ii)(IV), by striking (III).] and inserting (III)..
 (j)Section 217(a) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(4). (k)Section 327(a)(2)(B)(iii) of title 23, United States Code, is amended by striking (42 U.S.C. 13 4321 et seq.) and inserting (42 U.S.C. 4321 et seq.).
 (l)Section 504(a)(4) of title 23, United States Code, is amended by striking 104(b)(3) and inserting 104(b)(2). (m)Section 515 of title 23, United States Code, is amended by striking this chapter each place it appears and inserting sections 512 through 518.
 (n)Section 518(a) of title 23, United States Code, is amended by inserting a report after House of Representatives. (o)Section 6302(b)(3)(B)(vi)(III) of title 49, United States Code, is amended by striking 6310 and inserting 6309.
 (p)Section 1301(l)(3) of SAFETEA–LU (23 U.S.C. 101 note; Public Law 109–59) is amended— (1)in subparagraph (A)(i), by striking complied and inserting compiled; and
 (2)in subparagraph (B), by striking paragraph (1) and inserting subparagraph (A). (q)Section 4407 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1777), is amended by striking hereby enacted into law and inserting granted.
 (r)Section 51001(a)(1) of the Transportation Research and Innovative Technology Act of 2012 (126 Stat. 864) is amended by striking sections 503(b), 503(d), and 509 and inserting section 503(b).
				VMiscellaneous
 5001.Appalachian development highway systemSection 1528 of MAP–21 (40 U.S.C. 14501 note; Public Law 112–141) is amended— (1)by striking 2021 each place it appears and inserting 2050; and
 (2)by striking shall be 100 percent each place it appears and inserting shall be up to 100 percent, as determined by the State. 5002.Appalachian regional development program (a)High-speed broadband development initiative (1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:
						
							14509.High-speed broadband deployment initiative
 (a)In generalThe Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities—
 (1)to increase affordable access to broadband networks throughout the Appalachian region; (2)to conduct research, analysis, and training to increase broadband adoption efforts in the Appalachian region;
 (3)to provide technology assets, including computers, smartboards, and video projectors to educational systems throughout the Appalachian region;
 (4)to increase distance learning opportunities throughout the Appalachian region; (5)to increase the use of telehealth technologies in the Appalachian region; and
 (6)to promote e-commerce applications in the Appalachian region. (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section—
 (1)not more than 50 percent may be provided from amounts appropriated to carry out this section; and
 (2)notwithstanding paragraph (1)— (A)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and
 (B)in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section.
 (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available—
 (1)under any other Federal program; or (2)from any other source.
 (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate..
 (2)Conforming amendmentThe analysis for chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14508 the following:
						14509. High-speed broadband deployment initiative..
 (b)Authorization of appropriationsSection 14703 of title 40, United States Code, is amended— (1)in subsection (a)(5), by striking fiscal year 2012 and inserting each of fiscal years 2012 through 2021;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (3)by inserting after subsection (b) the following:
						
 (c)High-speed broadband deployment initiativeOf the amounts made available under subsection (a), $10,000,000 shall be used to carry out section 14509 for each of fiscal years 2016 through 2021..
 (c)TerminationSection 14704 of title 40, United States Code, is amended by striking 2012 and inserting 2021. (d)Effective dateThis section and the amendments made by this section take effect on October 1, 2015.
 5003.Water infrastructure finance and innovationSection 3907(a) of title 33, United States Code, is amended— (1)by striking paragraph (5); and
 (2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively. 5004.Administrative provisions to encourage pollinator habitat and forage on transportation rights-of-way (a)In generalSection 319 of title 23, United States Code, is amended—
 (1)in subsection (a), by inserting (including the enhancement of habitat and forage for pollinators) before adjacent; and (2)by adding at the end the following:
						
							(c)Encouragement of pollinator habitat and forage development and protection on transportation
 rights-of-wayIn carrying out any program administered by the Secretary under this title, the Secretary shall, in conjunction with willing States, as appropriate—
 (1)encourage integrated vegetation management practices on roadsides and other transportation rights-of-way, including reduced mowing; and
 (2)encourage the development of habitat and forage for Monarch butterflies, other native pollinators, and honey bees through plantings of native forbs and grasses, including noninvasive, native milkweed species that can serve as migratory way stations for butterflies and facilitate migrations of other pollinators.
								.
					(b)Provision of habitat, forage, and migratory way stations for Monarch butterflies,
 other native pollinators, and honey beesSection 329(a)(1) of title 23, United States Code, is amended by inserting provision of habitat, forage, and migratory way stations for Monarch butterflies, other native pollinators, and honey bees, before and aesthetic enhancement.
				5005.Study on performance of bridges
 (a)In generalSubject to subsection (c), the Administrator of the Federal Highway Administration (referred to in this section as the Administrator) shall commission the Transportation Research Board of the National Academy of Sciences to conduct a study on the performance of bridges that received funding under the innovative bridge research and construction program (referred to in this section as the program) under section 503(b) of title 23, United States Code (as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59; 119 Stat. 1144)) in meeting the goals of that program, which included—
 (1)the development of new, cost-effective innovative material highway bridge applications; (2)the reduction of maintenance costs and lifecycle costs of bridges, including the costs of new construction, replacement, or rehabilitation of deficient bridges;
 (3)the development of construction techniques to increase safety and reduce construction time and traffic congestion;
 (4)the development of engineering design criteria for innovative products and materials for use in highway bridges and structures;
 (5)the development of cost-effective and innovative techniques to separate vehicle and pedestrian traffic from railroad traffic;
 (6)the development of highway bridges and structures that will withstand natural disasters, including alternative processes for the seismic retrofit of bridges; and
 (7)the development of new nondestructive bridge evaluation technologies and techniques. (b)ContentsThe study commissioned under subsection (a) shall include—
 (1)an analysis of the performance of bridges that received funding under the program in meeting the goals described in paragraphs (1) through (7) of subsection (a);
 (2)an analysis of the utility, compared to conventional materials and technologies, of each of the innovative materials and technologies used in projects for bridges under the program in meeting the needs of the United States in 2015 and in the future for a sustainable and low lifecycle cost transportation system;
 (3)recommendations to Congress on how the installed and lifecycle costs of bridges could be reduced through the use of innovative materials and technologies, including, as appropriate, any changes in the design and construction of bridges needed to maximize the cost reductions; and
 (4)a summary of any additional research that may be needed to further evaluate innovative approaches to reducing the installed and lifecycle costs of highway bridges.
 (c)Public commentBefore commissioning the study under subsection (a), the Administrator shall provide an opportunity for public comment on the study proposal.
 (d)Data from StatesEach State that received funds under the program shall provide to the Transportation Research Board any relevant data needed to carry out the study commissioned under subsection (a).
 (e)DeadlineThe Administrator shall submit to Congress the study commissioned under subsection (a) not later than 3 years after the date of enactment of this Act.
				VIExtension of Federal-aid highway programs
			6001.Extension of Federal-aid highway programs
 (a)In generalSection 1001 of the Highway and Transportation Funding Act of 2014 (Public Law 113–159; 128 Stat. 1840; 129 Stat. 219) is amended—
 (1)in subsection (a), by striking July 31, 2015 and inserting September 30, 2015; (2)in subsection (b)(1)—
 (A)by striking July 31, 2015 and inserting September 30, 2015; and (B)by striking 304/365 and inserting 365/365; and
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking July 31, 2015 and inserting September 30, 2015; and (ii)by striking 304/365 and inserting 365/365; and
 (B)in paragraph (2)(B), by striking by this subsection. (b)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note; Public Law 112–141) is amended—
 (1)in subsection (a)(3)— (A)by striking $33,528,284,932 and inserting $40,256,000,000; and
 (B)by striking July 31, 2015 and inserting September 30, 2015; (2)in subsection (b)(12)—
 (A)by striking July 31, 2015 and inserting September 30, 2015; and (B)by striking 304/365 and inserting 365/365;
 (3)in subsection (c)— (A)in the matter preceding paragraph (1), by striking July 31, 2015 and inserting September 30, 2015; and
 (B)in paragraph (2)— (i)by striking July 31, 2015 and inserting September 30, 2015; and
 (ii)by striking 304/365 and inserting 365/365; and (4)in subsection (f)(1), in the matter preceding subparagraph (A), by striking July 31, 2015 and inserting September 30, 2015.
 (c)Tribal high priority projects programSection 1123(h)(1) of MAP-21 (23 U.S.C. 202 note; Public Law 112–141) is amended— (1)by striking $24,986,301 and inserting $30,000,000; and
 (2)by striking July 31, 2015 and inserting September 30, 2015. 6002.Administrative expenses (a)Authorization of contract authoritySection 1002(a) of the Highway and Transportation Funding Act of 2014 (Public Law 113–159; 128 Stat. 1842; 129 Stat. 220) is amended—
 (1)by striking $366,465,753 and inserting $440,000,000; and (2)by striking July 31, 2015 and inserting September 30, 2015.
 (b)Contract authoritySection 1002(b)(2) of the Highway and Transportation Funding Act of 2014 (Public Law 113–159; 128 Stat. 1842; 129 Stat. 220) is amended by striking July 31, 2015 and inserting September 30, 2015.July 15, 2015Reported with amendments